OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09911 Hussman Investment Trust (Exact name of registrant as specified in charter) 5136 Dorsey Hall DriveEllicott City, Maryland (Address of principal executive offices) (Zip code) John F. Splain Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio45246 (Name and address of agent for service) Registrant's telephone number, including area code: (513) 587-3400 Date of fiscal year end:June 30 Date of reporting period:July 1, 2011 - June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Hussman Investment Trust By (Signature and Title)* /s/ John P. Hussman. John P. Hussman,President Date August 9, 2012 * Print the name and title of each signing officer under his or her signature. EXHIBIT A HUSSMAN STRATEGIC GROWTH FUND For shareholder meetings held from July 1, 2011 through June 30, 2012 Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? Dell Inc DELL 24702R101 7/15/11 Vote for all nominees Issuer Yes For For Ratification of selection of PriceWaterhouseCoopers as independent auditor for fiscal 2012 Issuer Yes For For Approval, on an advisory basis, of Dell's compensation of its named executive officers as disclosed in the proxy statement Issuer Yes Against Against Advisory vote on whether future advisory votes on named executive officer compensation should occur every 1 yr, every 2yrs or every 3yrs Issuer Yes 1yr For Independent Chairman Security holder Yes Against For Stockholder action by written consent Security holder Yes Against For Declaration of Dividends Security holder Yes Against For BMC Software BMC 7/21/11 Vote for all nominees Issuer Yes For For Approval of the amended and restated BMC Software Inc. 2007 incentive plan Issuer Yes Against Against Ratification of appointment of Ernst&Young as independent registered public accounting firm for year ending 3/31/2012 Issuer Yes For For An advisory vote on executive compensation Issuer Yes Against Against An advisory vote on the frequency of future advisory votes on executive compensation Issuer Yes 1yr For Xlinx XLNX 8/10/11 Election of all nominees Issuer Yes For For Approve an amendment to 1990 employee qualified stock purchase plan, all as more fully described in the proxy statement Issuer Yes For For Approve an amendment to the 2007 equity incentive plan, all as more fully described in the proxy statement Issuer Yes Against Against Approve certain provisions of 2007 equity incentive plan for purposes of complying with the Internal Revenue Code of 1986 Issuer Yes Against Against Proposal to approve on an advisory basis, the compensation of the company's named executive officers Issuer Yes Against Against Proposal to recommend on an advisory basis, the frequency of votes on executive compensaton(1yr) Issuer Yes For For Proposal to ratify the appointment of Ernst&Young as the company's external auditors for fiscal 2012 Issuer Yes For For World Acceptance Corp. WRLD 8/3/11 Vote for all nominees Issuer Yes For For Proposal to ratify the selection of KPMG as the company's independent registered public accounting firm Issuer Yes For For Proposal to approve the 2011 stock option plan Issuer Yes Against Against Proposal to approve, on an advisory basis, the compensation of the company's named executive officers Issuer Yes Against Against Proposal to approve, on an advisory basis, the frequency of the advisory vote on the compensation of the company's named executive officers(3yr) Issuer Yes Against Against Microchip Technology MCHP 8/19/11 Vote for all nominees Issuer Yes For For Proposal to amend and restate our executive management incentive compensation plan to revise the definition of "performance goals" for purposes of section 162(M) of the Internal Revenue Code Issuer Yes Against Against Proposal to ratify the appointment of Ernst & Young as the indpendent registered public accounting firm for the fiscal year ending 3/31/2012 Issuer Yes For For Proposal to approve an advisory vote on the compensation of our named executives Issuer Yes Against Against Proposal regarding the frequency of holding an advisory vote on the compensation of our named executives Issuer Yes 1yr Against JA Solar Holdings Inc JASO B1QMYF9 8/15/11 To receive and consider the audited financial statements and the reports of the Directors and auditors for the year ended 12/31/10 Issuer Yes For For Vote for all nominees Issuer Yes For For To transact such other business as may properly come before the meeting or anyadjournment or postponementthereof Issuer Yes For For Q Logic Corp QLGC 8/25/11 Election of all nominees Issuer Yes For For Approve on an advisory basis, compensation of company's named executive officers as set forth in accompanying proxy statement Issuer Yes Against Against To vote, on an advisory basis, on the frequency with which future advisory votes on the compensation of the company's named executive officers will be conducted Issuer Yes 1yr For Ratification of appointment of KPMG as independent auditors Issuer Yes For For Forest Labs Inc FRX 8/18/11 Vote for election of all nominees Issuer Yes For For Approval on an advisory basis of the compensation of the company's named executive officers Issuer Yes Against Against Advisory vote on the frequency of future advisory votes on executive compensation Issuer Yes 1yr For Ratification of the selection of BDO USA as independent registered public accounting firm for the fiscal year ending 3/31/2012 Issuer Yes For For Netapp Inc NTAP 64110D104 8/31/11 Election of all nominees Issuer Yes For For Approve an amendment to 1999 stock option plan to increase the share reserve by an additional 7,700,000 shares of common stock & to approve 1999 plan to continue to qualify as deductible performance based compensation within the meaning of section 162(M) of the Internal Revenue Code Issuer Yes Against Against To approve an amendment to the company's stock purchase plan to increase the share reserve by an additonal 3,500,000 shares of common stock Issuer Yes For For To approve an advisory vote and approve an advisory resolution named executive officer compensation Issuer Yes Against Against To approve an advisory vote on the fequency of future advisory votes on named executive officer compensation Issuer Yes 1yr For To ratify the appointment of Deloitte & Touche as indpendent auditors for the company for the fiscal year ending 4/27/2012 Issuer Yes For For Medtronic Inc MDT 8/25/11 Vote for all nominees Issuer Yes For For To ratify the appointment of PriceWaterhouseCoopers asindependent registered public accounting firm Issuer Yes For For A Non-Binding advisory vote on executive compensation say-on-pay Issuer Yes Against Against A non-binding advisory vote on the frequency of say-on-pay votes Issuer Yes 1yr For Patterson Companies PDCO 9/12/11 Election of all nominees Issuer Yes For For Advisory approval of executive compensation Issuer Yes Against Against Advisory vote on the frequency of shareholder approval of executive compensation Issuer Yes 1yr For To ratify the selection of Ernst & Young as independent registered public accounting firm for the fiscal year ending 4/28/2012 Issuer Yes For For Cyberonics Inc CYBX 23251P102 9/22/11 Vote for all nominees Issuer Yes For For Proposal to ratify the selection of KPMG as independent registered public accounting firm for the fiscal year ending 4/27/2012 Issuer Yes For For Say on pay - an advisory vote on executive compensation Issuer Yes Against Against Say when on pay -proposal to approve by advisory vote the frequency of future stockholder votes on executive compensation Issuer Yes 1 yr Against Synaptics Inc SYNA 87157D109 10/18/11 Vote for election of all nominees Issuer Yes For For Proposal to provide a non-binding advisory vote on the compensation of our named executive officers for fiscal 2011(say on Pay) Issuer Yes Against Against Proposal to provide a non-binding advisory vote on the frequency of future non-binding advisory votes on the compensation of our named executive officers (say-on-frequency) Issuer Yes 1yr For Proposal to ratify the appointment of KPMG as the company's independent auditor for the fiscal year ending June 30, 2012 Issuer Yes For For Cardinal Health Inc. CAH 14149Y108 11/2/11 Vote for all nominees Issuer Yes For For Proposal to ratify the appointment of Ernst & Young as independent registered public accounting firm for the fiscal year ending 12/30/12 Issuer Yes For For Proposal to approve the Cardinal Health Inc 2011 long-term incentive plan Issuer Yes Against Against Proposal to approve on a non-binding advisory basis, the compensation of our named executive officers Issuer Yes Against Against Proposal to vote on a non-binding advisory basis on the frequency of future advisory votes on executive compensation Issuer Yes 1yr For Shareholder proposal, if properly presented regarding an amendment of our code of regulators to require that the Chairman of the Board be an independent director Security holder Yes Against For To transact such other business as may properly come before the meeting or anyadjournment or postponementthereof Issuer Yes n/a n/a VistaPrint VPRT N93540107 9/30/11 Authorize the management to repurchase up to 20% of our issued and outstanding ordinary shares until 3/30/2013 Issuer Yes For For Coach Inc. COH 11/3/11 Vote for all nominees Issuer Yes For For To ratify the appointment of Deloitte & Touche as the company's independent registered public accounting firm for fiscalyear 2012 Issuer Yes For For To hold a non-binding advisory vote on executive compensation Issuer Yes Against Against To hold a non-binding advisory vote on the frequency of future advisory votes on executive compensation Issuer Yes 1yr For Western Digital WDC 11/10/11 Election of all nominees Issuer Yes For For To approve on an advisory basis the named executive officer compensation in the proxy statement Issuer Yes Against Against To approve on an advisory basis the frequency of future advisory votes on named executive officer compensation Issuer Yes 1yr For To ratify the appointment of KPMG as the indpendent registered public accounting firm for the fiscal year ending 6/29/2012 Issuer Yes For For Sunpower Corp SUN 86764p109 11/15/11 Amend the certificate of incorporation to reclassify all outstanding shares of class A common stock and class B common stock into a single class of common stock and eliminate obsolete provisions of the certificate of incorporation Issuer Yes For For Amend the certificate of incorporation to permit action by written consent of the stockholders without a meeting for any acton required to be taken at any annual or special meeting Issuer Yes For For Approval of the third amended and restated Sunpower Corporation 2005 stock incentive plan that would increase the number of shares of commons stock reserved for issuance under the plan by 2,500,000 Issuer Yes Against Against Sysco Corp SYY 11/16/11 Election of all nominees Issuer Yes For For To approve, by non-binding vote, the compensation paid to named executive officers as disclosed pursuant to item 402 of regulation S-K, including the compensation discussion and analysis,compensation tables and narrative discussion Issuer Yes Against Against To recommend, by non-binding vote, the frequency with which Sysco will conduct stockholder advisory votes on executive compensation Issuer Yes 1yr For Toapprove an amendment to Sysco's bylaws to implement a staggered declassification of the Board of Directors over a three year period beginning with the election of the classII Directors for a one year term at Sysco's 2012 annual meeting of stockholders Issuer Yes For For To ratify the appointment of Ernst & Young as Sysco's independent accountants for fiscal 2012 Issuer Yes For For Microsoft corp MSFT 11/15/11 Election of all nominees Issuer Yes For For Advisory vote on named executive officer compensation Issuer Yes For For Advisory vote on frequency of advisory vote on named executive officer compensation Issuer Yes 1yr For Ratification of the selection of Deloitte & Touche as the company's indpendent auditor Issuer Yes For For Shareholder proposal establishment of a board committee on environmental sustainability Security holder Yes Against For CACI Inc CACI 11/17/11 Vote for all nominees Issuer Yes For For To approve an advisory vote on executive compensation Issuer Yes For For To consider how frequently to hold an advisory vote on executive compensation Issuer Yes 1yr For To approve the proposed amendments to the 2006 stock incentive plan and to approve the 2006 stock incentive plan as so amended and restated Issuer Yes Against Against To approve a proposal to adjourn the meeting if necessary to permit further solicitation of proxies if there are not sufficient votes at the time of the meeting to approve item4 Issuer Yes For For To ratify the appointment of Ernst & Young as the company's independent auditors for fiscal year 2012 Issuer Yes For For The Clorox Company CLX 11/16/11 Election of all nominees Issuer Yes For For Advisory vote on executive compensation Issuer Yes Against Against Advisory vote on the frequency of the shareholder advisory vote on executive compensation Issuer Yes 1yr For Ratification of independent registered public accounting firm Issuer Yes For For Stockholder proposal on independent chairman Security holder Yes Against For Resmed Inc RMD 11/16/11 Election of all nominees Issuer Yes For For To approve the amendment to the 2009 incentive award plan, which in part increases the number of shares authorized for issuance under the plan from 22,921,650 (post split) to 35,475,000 Issuer Yes For For To approve on an advisory basis, the compensation paid to our named executive officers Issuer Yes Against Against To select the frequency of future advisory votes on executive compensation every year, every two years or every three years, as indicated Issuer Yes Against Against Ratification of the selection of KPMG as our independent auditors for the fiscal year ending 6/30/2012 Issuer Yes 1yr For Devry Inc DV 11/3/11 Vote for election of all nominees Issuer Yes For For Ratification of selection of PriceWaterhouseCoopers as independent registered public accounting firm Issuer Yes For For An advisory vote on the approval of compesnation of our named executive officers Issuer Yes Against Against An advisory vote on the approval of the frequency of shareholder votes on executive compensation Issuer Yes 1yr For Caliper Life Sciences CALP 11/7/11 To consider and vote on a proposal to adopt the agreement and plan of merger, dated as of 9/7/11 as it may be amended from time to time by and among Caliper Life Sciences, Perkinelmer Inc and Perkinelmer Hopkinton Co. Issuer Yes For For To consider and vote on any proposal to adjourn the special meeting to a later date if necessary or appropriate to solicit additional proxies in favor of item 1 if thereare insufficient votes to approve item 1 at the time of the special meeting Issuer Yes For For To approve, by non-binding advisory vote, certain compensation arrangements for Caliper Life Science's named executive officers in connection with the merger contemplated in the agreement and plan of merger dated as of 9/7/11 as may be amended from time to time, by and among Caliper Life Sciences, Perkinelmer Hopkinton Co Issuer Yes Abstain Abstain Campbell Soup Inc CPB 11/17/11 Vote for election of all nominees Issuer Yes For For Ratification of appointment of the indpendent registered public accounting firm Issuer Yes For For Advisory vote on executive compensation Issuer Yes For For Advisory vote on the frequency of future advisory votes on executive compensation Issuer Yes 1yr For Vistaprint VPRT N93540107 11/3/11 Vote for selection of nominee Peter Gyenes (note an abstention on this proposal will be a vote for nominee Mark T. Thomas and a vote against this proposal will be a vote against both nominees) Issuer Yes For For Adopt our statutory annual accounts for the fiscal year ended 6/30/2011 Issuer Yes For For Discharge the members of our management board from liability with respect to the exercise of their duties Issuer Yes For For Discharge the member of our supervisory board from liability with respect to the exercise of their duties Issuer Yes For For Approve changes to our supervisory board compensation package Issuer Yes Against Against Renew authorization of our management board to issue ordinary shares or grant rights to subscribe for ordinary shares Issuer Yes For For Renew authorization of our management board to issue preferred shares or grant rights to subscribe for preferred shares Issuer Yes For For Renew the authorization of our management board until 11/3/2016. To exclude or restrict our shareholders' pre-emptive rights with respect to ordinary shares,preferred shares and to subscribe therefore that the management board may issue Issuer Yes Against Against Appoint Ernst & Young as our independent registered public accounting firm for the fiscal year ending 6/30/2012. Issuer Yes For For Vote on a non-binding "say on pay" proposal regarding the compensation of our named executive officers Issuer Yes For For Vote on a non-binding "say on frequency" proposal regarding the frequency of the vote on our executive compensation program Issuer Yes 1yr For Cisco Systems Inc CSCO 17275R102 12/7/11 Vote for all nominees Issuer Yes For For Approval of amendment and restatement of the Cisco 2005 stock incentive plan Issuer Yes Against Against Approval on an advisory basis of executive compensation Issuer Yes Against Against Recommendation an advisory basis on the frequency of executive compensation votes Issuer Yes 1yr For Ratification of PriceWaterhouseCoopers as Cisco's independent registered public accounting firm for fiscal 2012 Issuer Yes For For Approval to amend Cisco's bylaws to establish a Board Committee on environmental sustainability Security holder Yes Against For Approval to require the Board to publish internet fragmentation report to shareholders within six months Security holder Yes For Against Approval to require that Cisco Executives retain a significant percentage of stock until two years following termination Security holder Yes For Against Autozone Inc AZO 12/14/11 Election of all nominees Issuer Yes For For Ratification of Ernst & Young as independent registered public accounting firm for the 2012 fiscal year Issuer Yes For For Approval of advisory proposal on executive compensation Issuer Yes For For Advisory vote on the frequency of future advisory votes on executive compensation Issuer Yes 1yr For Open Text Corp OTEX 12/15/11 Election of all nominees Issuer Yes For For Re-appoint KPMG as independent auditors for the company and authorize the Directors to fix the auditors' remuneration Issuer Yes For For Walgreen Co WAG 1/11/12 Vote for all nominees Issuer Yes For For Ratify the appointment of Deloitte & Touche as Walgreen Co's independent registered public accounting firm Issuer Yes For For Approval of the Walgreen Co. 2011 cash based incentive plan Issuer Yes For For Advisory vote on the approval of named executive officer compensation Issuer Yes Abstain Abstain Advisory vote on the frequency of future advisory votes on named executive officer compensation Issuer Yes 1yr For Shareholder proposal regarding an executive equity retention policy Security holder Yes For Against Intuit Inc INTU 1/19/12 Election of all nominees Issuer Yes For For Ratify the selection of Ernst & Young as our independent registered public accounting firm for the fiscal year ending 7/31/2012 Issuer Yes For For Approve the amendment to the employee stock purchase plan Issuer Yes For For Approve a non-binding advisory resolution regarding executive compensation Issuer Yes For For To recommend, by non-binding advisory vote, the frequency of executive compensation votes Issuer Yes 1yr For Family Dollar Stores FDO 1/19/12 Election of all nominees Issuer Yes For For Advisory vote on executive compensation Issuer Yes Against Against Advisory vote on the frequency of future advisory votes on executive compensation Issuer Yes 1yr For Ratification of the selection of PriceWaterhouseCoopers as independent registered public accountants Issuer Yes For For Ace Ltd ACE H0023R105 1/9/12 Approval of amendment to increase dividends from legal reserves Issuer Yes Against Against Becton Dickinson & Co BDX 1/31/12 Vote for all nominees Issuer Yes For For Ratification of selection of independent registered public accounting firm Issuer Yes For For Advisory vote on executive compensation Issuer Yes Against Against Cumulative voting Security holder Yes Against For Varian Medical Systems VAR 92220P105 2/9/12 Vote for all nominees Issuer Yes For For To approve the compensation of the Varian Medical Systems, Inc named executive officers as described in the proxy statement Issuer Yes Against Against To approve the amendment and restatement of the Varian Medical Systems 2005 omnibus stock plan Issuer Yes Against Against To ratify the appointment of PriceWaterhouseCoopers as independent registered public accounting firm for fiscal year 2012 Issuer Yes For For Accenture Inc CAN G1151C101 2/9/12 Acceptance in a non-binding vote of the financial statements for the twelve month period ended 8/31/11 as presented Issuer Yes For For Vote for all nominees Issuer Yes For For Ratification in a non-binding vote of appointment of KPMG as indpendent auditors for the fiscal 2012 year and authorization in a binding vote of the board acting through the audit committee to determine KPMG's remuneration Issuer Yes For For Approval in a non-binding vote of the compensation of the named executive officers Issuer Yes Against Against Approval of amendments to Accenture PLC's articles of association to provide for the phased in declassification of the board, beginning in 2013 Issuer Yes For For Authorization to hold the 2013 annual general meeting of shareholders of Accenture PLC at a location outside of Ireland Issuer Yes For For Authorization of Accenture to make open-market purchases of Accenture PLC class A ordinary shares Issuer Yes For For Determination of the price range at which Accenture PLC can re-issue shares that it acquires as treasury stock Issuer Yes For For Energizer Holdings Inc ENR 2966R108 1/30/12 Vote for all nominees Issuer Yes For For Ratification of appointment of PriceWaterhouseCoopers as independent auditor Issuer Yes For For Non-binding advisory vote on executive compensation Issuer Yes Against Against Non-binding advisory vote on the frequency of advisory votes on executive compensation Issuer Yes 1yr For Jack in the Box JACK 2/17/12 Vote for all nominees Issuer Yes For For Approval of amendment and restatement of the stock incentive plan Issuer Yes Against Against Ratifacation of the appointment of KPMG as independent registered public accountants Issuer Yes For For Advisory vote on executive compensation Issuer Yes Against Against Covidien COV G2554F113 3/13/12 Vote for all nominees Issuer Yes For For Appoint the independent auditors and authorize the audit committee to set the auditors' remuneration Issuer Yes For For An advisory vote to approve executive compensation Issuer Yes Against Against Authorize the company to make market purchases of company shares Issuer Yes For For Authorize the price range at which the company can reissue shares it holds as treasury shares Issuer Yes For For Amend articles of association to provide for escheatment in accordance with U.S. laws Issuer Yes For For Amend articles of association to give the board of directors authority to declare non-cash dividends Issuer Yes For For Starbucks Corp SBUX 3/21/12 Election of all nominees Issuer Yes For For Approval of the advisory resolution on executive compensation Issuer Yes For For Approval of an amendment and restatement of the executive management bonus plan Issuer Yes Against Against Selection of Deloitte&Touche as independent registered public accounting firm for fiscal year ending 9/30/2012 Issuer Yes For For Shareholder proposal regarding Board committee on sustainability Security holder Yes For Against Qualcom QCOM 3/6/12 Election of all nominees Issuer Yes For For To ratify the selection of PriceWaterhouseCoopers as our independent public accountants for fiscal year ending 9/30/12 Issuer Yes For For To hold an advisory vote on executive compensation Issuer Yes For For To approve an amendment to the company's restated certificate of incorporation to eliminate the plurality voting provision Issuer Yes For For Novartis NVS 66987V109 2/23/12 Approval of the annual report, the financial statements of Novartis and the group consolidated financial statements for the business year 2011 Issuer Yes For For Discharge from liability of the members of the Board of Directors and the executive committee Issuer Yes For For Appropriation of available earnings of Novartis and declaration of dividend Issuer Yes For For Reduction of share capital Issuer Yes For For Vote for all nominees Issuer Yes For For Appointment of the auditor Issuer Yes For For Additional and/or counter proposals presented at the meeting Issuer Yes Abstain Abstain Eli Lilly & Co LLY 4/16/12 Election of all nominees Issuer Yes For For Ratification of the appointment by the audit committee of the Board of Directors of Ernst&Young as principal independent auditor for 2012 Issuer Yes For For Approve, by non-binding vote, compensation paid to the company's named executive officers Issuer Yes Against Against Approve amendments to the articles of incorporation to provide for annual election of all Directors Issuer Yes For For Approve amendments to the articles of incorporation to eliminate all supermajority voting requirements Issuer Yes For For Proposal by shareholders requesting that the company establish a majority vote committee Security holder Yes Against For Proposal by shareholders on transparency in animal research Security holder Yes For Against Humana Inc Hum 4/26/12 Election of all nominees Issuer Yes For For The ratification of the appointment of PriceWaterhouseCoopers as the company's independent registered public accounting firm Issuer Yes For For The approval of the compensation of the named executive officers as disclosed in the 2012 proxy statement Issuer Yes Against Against Kellogg Company K 4/20/12 Election of all nominees Issuer Yes For For Advisory resolution to approve executive compensation Issuer Yes Against Against Ratification of the appointment of PriceWaterhouseCoopers as independent registered public accounting firm for fiscal year 2012 Issuer Yes For For Shareowner proposal, if properly presented at the meeting to repeal classified Board Security holder Yes For Against Shareowner proposal to adopt simple majority vote Security holder Yes Against For Marathon Oil Corp MRO 4/25/12 Election of all nominees Issuer Yes For For Ratification of the selection of PriceWaterhouseCoopers as our independent auditor for 2012 Issuer Yes For For A non-binding advisory vote to approve our executive compensation Issuer Yes Against Against Approval of our 2012 incentive compensation plan Issuer Yes Against Against AT&T Inc T 00206R102 4/27/12 Vote for all nominees Issuer Yes For For Ratification of appointment of indepndent auditors Issuer Yes For For Advisory approval of executive compensation Issuer Yes Against Against Amend certificate of incorporation Issuer Yes For For Political contributions report Issuer Yes For Against Limit wireless network management Issuer Yes Abstain Abstain Independent Board Chairman Issuer Yes Against For Pfizer PFE 4/26/12 Vote for all nominees Issuer Yes For For Ratify the selection of KPMG as indpendent registered public accounting firm for 2012 Issuer Yes For For Advisory approval of executive compensation Issuer Yes Abstain Abstain Shareholder proposal regarding publication of political contributions Security holder Yes For Against Shareholder proposal regarding action by written consent Security holder Yes Against For Shareholder proposal regarding special shareholder meetings Security holder Yes Against Against Shareholder proposal regarding advisory vote on director pay Security holder Yes Abstain Abstain Coca-Cola Company KO 4/25/12 Vote for all nominees Issuer Yes For For Ratification of the appointment of Ernst& Young as independent auditors Issuer Yes For For Advisory vote to approve exxecutive compensation Issuer Yes Against Against Texas Instruments TXN 4/19/12 Election of all nominees Issuer Yes For For Board proposal regarding advisory approval of the company's executive compensation Issuer Yes Against Against Board proposalto ratify the appointment of Ernst&Young as the company's independent registered public accounting firm for 2012 Issuer Yes For For Life Technologies LIFE 532177V109 4/26/12 Election of all nominees Issuer Yes For For Ratification of appointment of Ernst& Young as the independent registered public accounting firm for the company for the fiscal year ending 12/31/12 Issuer Yes For For Approval of a non-binding advisory resolution regarding the compensation of the company's named executive officers for the fiscal year ended 12/31/12 Issuer Yes Abstain Abstain PF Chang's China Bistro PFCB 69333Y108 4/18/12 Election of all nominees Issuer Yes For For Ratify the appointment of KPMG as independent registered public accounting firm for the fiscal year ending 12/30/12 Issuer Yes For For Approval of the first amendment to the the amended and restated 2006 equity incentive plan Issuer Yes Against Against Advisory vote on executive compensation Issuer Yes For For Approval of adjournment of annual meeting to solicit additonal proxies Issuer Yes For For C.R. Bard BCR 4/18/12 Election of all nominees Issuer Yes For For To ratify the appointment of KPMG as independent registered public accounting firm for the year 2012 Issuer Yes For For To approve the 2012 long term incentive plan of C.R. Bard as amended and restated Issuer Yes Against Against To approve the the employee stock purchase plan of C.R. Bard, as amended and restated Issuer Yes For For To approve a say-on-pay advisory vote on the compensation of our named executive officers Issuer Yes Against Against To approve an amendment to the company's restated certificate of incorporation to declassify the Board of Directors Issuer Yes For For A shareholder proposal relating to sustainability reporting Security holder Yes Abstain Abstain Abbott Laboratories ABT 4/27/12 Vote for all nominees Issuer Yes For For Ratification of Deloitte&Touche as auditors Issuer Yes For For Say-on Pay - an advisory vote to approve executive compensation Issuer Yes Against Against Transparency in animal research Security holder Yes For Against Lobbying disclosure Security holder Yes For Against Indpendent Board Chairman Security holder Yes Against For Tax gross-ups Security holder Yes Abstain Abstain Equity retention and hedging Security holder Yes Abstain Abstain Incentive compensation Security holder Yes Abstain Abstain Ban accelerated vesting of awards upon a change in control Security holder Yes For Against Cigna Corporation CI 4/25/12 Election of all nominees Issuer Yes For For Advisory apporval of Cigna's executive compensation Issuer Yes Against Against Ratification of appointment of PriceWaterhouseCoopers as Cigna's indpendent registered public accounting firm for 2012 Issuer Yes For For Approval of the amended and restated Cigna executive incentive plan Issuer Yes Against Against Amend bylaws to provide for declassification for the Board of Directors Issuer Yes For For McGraw-Hill Companies MHP 4/25/12 Election of all nominees Issuer Yes For For Vote to approve on an advisory basis, the executive compensation program for the company's named exectutive officers Issuer Yes Against Against Vote to ratify the appointment of Ernst & Young as our independent registered public accounting firm for 2012 Issuer Yes For For Shareholder proposal requesting shareholder action by written consent Security holder Yes Abstain Abstain Stryker Corp SYK 4/24/12 Vote for all nominees Issuer Yes For For Ratify the appointment of Ernst&Young as our independent registered public accounting firm for 2012 Issuer Yes For For Approval of an amendment to the company's restated articles of incorporation to implement a majority vote standard for uncontested elections of Directors Issuer Yes For For Re-approval of the material terms of the performance goals under the executive bonus plan Issuer Yes Against Against Approval, in an advisory vote, of the company's named executive officer compensation Issuer Yes Abstain Abstain Chubb Corporation CB 4/24/12 Vote for all nominees Issuer Yes For For Ratification of the appointment of Ernst&Young as independent auditor Issuer Yes For For Advisory vote on the compensation paid to our named executive officers Issuer Yes Against Against Shareholder proposal regarding political contributions and related expenditures Security holder Yes Against For E Bay Inc EBAY 4/26/12 Election of all nominees Issuer Yes For For To approve, on an advisory basis, the compensation of our named executive officers Issuer Yes Against Against Approve amendment & restatement of 2008 equity incentive award plan, including an amendment to increase the aggregate number of shares authorized for issuance under plan by 16.5 million shares Issuer Yes Against Against To approve our employee stock purchase plan Issuer Yes For For To adopt and approve amendment to our amended and restated certificate of incorporation to declassfiy our Board of Directors and provide for the annual election of Directors Issuer Yes For For Amendment to our amended & restated certificate of incorporation to provide stockholders with the right to call a special meeting Issuer Yes For For Ratification of the appointment of PriceWaterhouseCoopers as our indpendent auditors for our fiscal year ending 12/31/12 Issuer Yes For For Shire SHPGY 82481R106 4/24/12 Report and Accounts Issuer Yes For For Directors' remuneration report Issuer Yes For For Election of Directors Issuer Yes For For Auditors Issuer Yes For For Authorization for compliance & risk committee of the Board to determine the remuneration of the auditors Issuer Yes For For Authority to allot shares Issuer Yes For For Authority to disapply pre-emption rights Issuer Yes Against Against Authority to make market purchases Issuer Yes For For Notice of general meetings Issuer Yes For For Astrazeneca AZN 4/26/12 To receive the company's accounts and the reports of the Directors and auditor for the year ended 12/31/11 Issuer Yes For For To confirm dividends Issuer Yes For For To re-appoint KPMG as auditor Issuer Yes For For Vote for all nominees Issuer Yes For For To approve the Directors' remuneration report for the year ended 12/31/11 Issuer Yes Abstain Abstain To authorise limited EU politcal donations Issuer Yes For For To authorise the Directors to allot shares Issuer Yes For For To approve the New SAYE scheme Issuer Yes For For To authorise the Directors to disappply pre-emption rights Issuer Yes Against Against To authorise the company to purchase its own shares Issuer Yes For For To reduce the notice period for general meetings Issuer Yes For For Johnson&Johnson JNJ 4/26/12 Election of Directors Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Approval of the company's 2012 long term incentive plan Issuer Yes Against Against Ratification of the appointment of PCW as independent registered public accounting firm for 2012 Issuer Yes For For Shareholder proposal on independent Board chairman Security holder Yes Against For Shareholder proposal on binding vote on political contributions Security holder Yes Against For Shareholder proposal on adopting non-animal methods for training Security holder Yes For Against BASF BASFY 4/27/12 Adoption of a resolution on the appropriation of profit Issuer Yes For For Adoption of a resolution giving formal approval to the actions of the members of the supervisory board Issuer Yes For For Adoption of a resolution giving formal approval to the actions of the members of the Board of Executive Directors Issuer Yes For For Election of the auditor for the financial year 2012 Issuer Yes For For Authorization to buy back shares and put them to further use including the authorization to redeem bought back shares and reduce capital Issuer Yes For For Resolution on the amendment of article 17 of the statutes Issuer Yes Abstain Abstain Illumina Inc ILMN 4/18/12 Election of Directors Issuer Yes For For Ratify Ernst&Young as public accounting firm Issuer Yes For For To approve on an advisory basis, the compensation of the named executive officers as disclosed in the proxy statement Issuer Yes For For Roche's proposal to amend our bylaws to increase the number of directors on the Board of Directors Security holder Yes Against For Roche's proposal to amend the bylaws to require that newly created directorships be filled only by a stockholder vote Security holder Yes Against For Roche's proposal to fill the two newly created directorships with its nominees if proposal 4 is approved Security holder Yes Withhold Withhold Roche's proposal to repeal any bylaw amendments adopted by Illumina's Board of Directors without stockholder approval after 4/22/10 Security holder Yes Against For Bristol Myers Squibb BMY 5/1/12 Election of Directors Issuer Yes For For Ratification of the appointment of independent registered public accounting firm Issuer Yes For For Advisory vote to approve the compensation of our named executive officers Issuer Yes Against Against Proposal on the approval of the 2012 stock award and incentive plan Issuer Yes Against Against Cumulative voting Security holder Yes Against For Transparency in animal research Security holder Yes For Against Shareholder action by written consent Security holder Yes Against For Under Armour Inc UA 5/1/12 Election of all nominees Issuer Yes For For To approve by non-binding vote the compensation of executives as disclosed in the executive compensation section of the proxy statement including the compensation discussion and analysis and tables Issuer Yes For For To approve an amendment to our amended and restated 2005 omnibus long-term incentive plan related to performance base equity awards Issuer Yes Against Against Ratification of appointment of indpendent registered public accounting firm Issuer Yes For For Laboratory Corp LH 50540R409 5/1/12 Election of all nominees Issuer Yes For For To approve by non-binding vote, executive compensation Issuer Yes Against Against To approve the Laboratory Corporation of America Holdings 2012 omnibus incentive plan Issuer Yes Against Against To approve an amendment to the Laboratory Corporation of America Holdings 1997 employee stock purchase plan Issuer Yes For For Ratification of the appointment of PriceWaterhouseCoopers as independent registered public accounting firm for 2012 Issuer Yes For For Dish Network Corp DISH 25470M109 5/2/12 Vote for all nominees Issuer Yes For For To ratify the appointment of KPMG as our independent registered public accounting firm for fiscal year ending December 31, 2012 Issuer Yes For For Pepsico PEP 5/2/12 Vote for all nominees Yes For For Ratify the appointment KPMG as our independent registered public accountants for fiscal year 2012 Issuer Yes For For Approval by non-binding vote of executive compensation Issuer Yes Against Against Re-approval of the performance measures under our 2007 long term incentive plan Issuer Yes Against Against Shareholder proposal -lobbying practices report Security holder Yes For Against Shareholder proposal - formation of risk oversight committee Security holder Yes Abstain Abstain Shareholder proposal - Chairman of the Board shall be an independent Director Security holder Yes Against For TriQuint Semiconductor Inc. TQNT 89674K103 5/2/12 Election of all nominees Issuer Yes For For To ratify the audit committee's appointment of KPMG as Triquint's independent registered public accounting firm forthe year ending 12/31/12 Issuer Yes For For To approve the Triquint 2012 incentive plan Issuer Yes Against Against To approve, by non-binding vote, executive compensation Issuer Yes For For Direct TV DTV 25490A101 5/3/12 Election of all nominees Issuer Yes For For To ratify the appointment of Deloitte&Touche as independent registered public accounting firm for Direct Tv for the fiscal year ending 12/31/12 Issuer Yes For For To amend the second amended and restated certificate of incorporation of Direct TV to make certain changes regarding the capital stock of the company, including the reclassification of Class A and Class B common stock and the increase of authorized shares of common stock from 3,947,000,000 to 3,960,000,000 Issuer Yes For For An advisory vote to approve compensation of our named executives Issuer Yes Against Against Shareholder proposal to adopt a policy that there would be no acceleration of performance base equity awards upon a change in control Security holder Yes For Against St Jude Med Inc STJ 5/3/12 Election of all nominees Issuer Yes For For To approve amendments to the 2007 employee stock purchase plan Issuer Yes For For To approve amendments to our articles of incorporation and bylaws to declassify our Board of Directors Issuer Yes For For Advisory vote to approve compensation of our named executive officers Issuer Yes For For To ratify the appointment of Ernst&Young as our independent registered public accounting firm for 2012 Issuer Yes For For Kimberly-Clark Corp KMB 5/3/12 Election of all nominees Issuer Yes For For Ratification of Auditors Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes For For Verizon Communications VZ 92343V104 5/3/12 Vote for all nominees Issuer Yes For For Ratification of appointment of independent registered public accounting firm Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Disclosure of prior government service Security holder Yes For Against Disclosure of lobbying activities Security holder Yes For Against Vesting of performance stock units Security holder Yes For Against Shareholder right to call a special meeting Security holder Yes Abstain Abstain Shareholder action by written consent Security holder Yes Abstain Abstain Network neutraility for wireless broadband Security holder Yes Abstain Abstain Berkshire Hathaway BRKB 5/5/12 Vote for all nominees Issuer Yes For For Shareholder proposal regarding succession planning Security holder Yes Against For ITT Educational Services ESI 45068B109 5/8/12 Election of all nominees Issuer Yes For For To ratify the appointment of PriceWaterhouseCoopers to serve as ITT Educational Services, Inc's independent registered public accounting firm for its fiscal year ending 12/31/12 Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes For For Adtran Inc ADTN 00738A106 5/9/12 Directors recommend a vote for all nominees Issuer Yes For For Say on pay resoutions, non-binding approval of the executive compensation policies and procedures of Adtran as well as the compensation of the named executive officers Issuer Yes For For Ratify the appointment of PriceWaterhouseCoopers as the independent registered public accounting firm of ADTRAN for the fiscal year ending 12/31/12 Issuer Yes For For Colgate Palmolive CL 5/11/12 Vote for all nominees Issuer Yes For For Ratify the selection of PriceWaterhouseCoopers as Colgate's independent registered public accounting firm Issuer Yes For For Advisory vote on executve compensation Issuer Yes Against Against Stockholder proposal on independent Board Chair Security holder Yes Against For Kohls Corp KSS 5/10/12 Vote for all nominees Issuer Yes For For Ratify the appointment of Ernst&Young as independent registered public accounting firm Issuer Yes For For Advisory vote on approval of named executive officer compensation Issuer Yes Against Against Shareholder proposal animal fur policy Security holder Yes For Against Shareholder proposal succession planning and reporting Security holder Yes Against For Shareholder proposal executives to retain significant stock Security holder Yes For Against Sunpower Corp SPWR 5/9/12 Vote for all nominees Issuer Yes For For Proposal to approve, in an advisory vote, our named executive officer compensation Issuer Yes Against Against Gap Inc GPS 5/15/12 Vote for all nominees Issuer Yes For For Ratification of the selection of Deloitte&Touche as the independent registered publicaccounting firm for the fiscal year ending 2/2/2013 Issuer Yes For For Advisory vote to approve the overall compensation of the company's named executive officers Issuer Yes For For Shareholder proposal regarding ending trade partnerships with SRI LANKA Security holder Yes Abstain Abstain Mattel Mat 5/10/12 Election of all nominees Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Approval of the new Mattel incentive plan and the material terms of its performance goals Issuer Yes Against Against Ratification of the selection of PriceWaterhouseCoopers as Mattel's independent registered public accounting firm Issuer Yes For For Wellpoint Inc WLP 94973V107 5/16/12 Election of all nominees Issuer Yes For For To ratify the appointment of Ernst&Young as the independent registered public accounting firm for 2012. Issuer Yes For For Advisory vote to approve the compensation of our named executive officers Issuer Yes Against Against If properly presented at the meeting, to vote on a shareholder proposal to require semi-annual reporting on political contributions and expenditures Security holder Yes For Against Broadcom BRCM 5/15/12 Election of all nominees Issuer Yes For For To approve an amendment and restatement of the Broadcom Corporation 1998 employee stock purchase plan as previously amended and restated, that would extend the term of the plan through 5/15/22, and effect various technical revisons and improvments Issuer Yes For For To approve the adoption of the Broadcom Corporation 2012 stock incentive plan Issuer Yes Against Against To ratify the appointmnet of KPMG as the company's independent registered public accounting firm for the year ending 12/31/12 Issuer Yes For For Intel Corp INTC 5/17/12 Election of all nominees Issuer Yes For For Ratification of selection of Ernst&Young as our independent registered public accounting firm for current year Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Stockholder proposal to hold an advisory vote on political contributions Security holder Yes For Against Waters Corp WAT 5/9/12 Vote for all nominees Issuer Yes For For To ratify the selection of PriceWaterhouseCoopers as the company's independent registered public accounting firm for the fiscal year ending 12/31/12 Issuer Yes For For To approve, by non-binding vote, executive compensation Issuer Yes Abstain Abstain To approve the 2012 equity incentive plan Issuer Yes Against Against McClatchy Co. MNI 5/16/12 Vote for all nominees Issuer Yes For For To ratify the appointment of Deloitte&Touche as McClatchy's independent registered public accounting frim for the 2012 fiscal year Issuer Yes For For To approve the McClatchy 2012 Omnibus incentive plan Issuer Yes Against Against Altera Corp ALTR 5/8/12 Vote for all nominees Yes For For To approve an amendment to the 2005 equity incentive plan to increase by 7,000,000 the number of shares of common stock reserved for issuance under the plan Issuer Yes Against Against To approve a second amendment to the 2005 equity incentive plan regarding non-employee director equity awards Issuer Yes Against Against To approve an amendment to the 1987 employee stock purchase plan to increase by 1,000,000 the number of shares of common stock reservd for issuance under the plan Issuer Yes For For To approve amendments to our amended and restated certificate of incorporation and bylaws to allow aciton by written consent of stockholders Issuer Yes For For To approve on an advisory basis, named executive officer compensation Issuer Yes Against Against To ratify the appointment of PriceWaterhouseCoopers as our independent registered public accounting firm for the fiscal year ending 12/31/12 Issuer Yes For For Aetna Inc AET 00817Y108 5/18/12 Election of all nominees Issuer Yes For For Approval of the appointment of the indpendent registered public accounting firm Issuer Yes For For Approval of the company's executive compensation on a non-binding advisory basis Issuer Yes Against Against Shareholder proposal on cumulative voting Security holder Yes Against For Shareholder proposal on political contributions Security holder Yes For Against Ace Limited ACE H0023R105 5/16/12 Vote for all nominees Issuer Yes For For Approval of the annual report Issuer Yes For For Approval of the statutory financial statements of ACE Limited Issuer Yes For For Appproval of the consolidated financial statements Issuer Yes For For Allocation of disposable profit Issuer Yes For For Discharge of the Board of Directors Issuer Yes For For Amendment of the articles of association relating to authorized share capital for general purposes Issuer Yes For For Election of PriceWaterhouseCoopers as independent registered public accounting firm Issuer Yes For For Election of BDO AG as special auditing firm until our next annual ordinary general meeting Issuer Yes For For Approval of the payment of a dividend in the form of a distribution through reduction of the par vlaue of our shares Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Amendment to the ACE Limited employee stock purchase plan Issuer Yes For For Exxon Corp XOM 30231G102 5/30/12 Vote for all nominees Issuer Yes For For Ratification of indpendent auditors Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Independent chairman Security holder Yes Against For Majority vote for Directors Security holder Yes Against For Report on political contributions Security holder Yes For Against Amendment of EEO policy Security holder Yes Abstain Abstain Report on natural gas production Security holder Yes Abstain Abstain Greenhouse gas emissions goals Security holder Yes Abstain Abstain Harvard BioScience Inc HBIO 5/24/12 Vote for all nominees Issuer Yes For For To ratify the appointment of KPMG as the company's independent registered public accountig firm for the fiscal year ending 12/31/12 Issuer Yes For For Approval by a non-binding advisory vote of the compensation of our named executive officers Issuer Yes For For AT&T T 00206R102 4/27/12 Election of all nominees Issuer Yes For For Ratification of appointment of independent auditors Issuer Yes For For Advisory approval of executive compensation Issuer Yes Against Against Amend certificate of incorporation Issuer Yes For For Political contributions report Security holder Yes For Against Limit wireless network management Security holder Yes Abstain Abstain Independent Board Chairman Security holder Yes Against For Pfizer PFE 4/26/12 Vote for all nominees Issuer Yes For For Ratify the selection of KPMG as independent registered public accounting firm for 2012 Issuer Yes For For Advisory approval of executive compensation Issuer Yes Abstain Abstain Shareholder proposal regarding publication of political contributions Security holder Yes For Against Shareholder proposal regarding action by written consent Security holder Yes Against For Shareholder proposal regarding special shareholder meetings Security holder Yes Against For Shareholder proposal regarding advisory vote on director pay Security holder Yes Abstain Abstain China Mobile CHL 16941M109 5/16/12 To receive and consider the audited financial statements and the reports of the Directors and auditors of the company and its subsidiaries for the year ended 12/31 Issuer Yes For For To declare a final dividend for the year ended12/31/11 Issuer Yes For For Vote for all nominees Issuer Yes For For KPMG as auditors and to authorise the Directors of the company to fix their remuneration Issuer Yes For For General mandate to Directors to repurchase shares in company not exceeding 10% of aggregate nominal amt of issued share capital Issuer Yes For For To give a general mandate to the Directors to issue, allot and deal with additional shares in the company not exceeding 20% of the aggregate nominal amount of the existing issued share capital Issuer Yes For For To extend the general mandate granted to the Directors to issue, allot and deal with shares by the number of shares repurchased Issuer Yes For For InterDigital IncI IDCC 45867G101 6/7/12 Vote for all nominees Issuer Yes For For Advisory resolution to approve executive compensation Issuer Yes For For Ratification of PriceWaterhouseCoopers as independent registered public accounting firm for the year ending 12/31/12 Issuer Yes For For The Cheesecake Factory CAKE 5/31/12 Election of all nominees Issuer Yes For For To ratify the selection of PriceWaterhouseCoopers as the company's independent registered public accounting firm for the fiscal year ending 1/1/2013 Issuer Yes For For To approve by non-binding vote, the advisory resolution on executive compensation Issuer Yes Against Against Amazon AMZN 5/24/12 Election of all nominees Issuer Yes For For Ratification of the appointment of Ernst & Young as independent auditors Issuer Yes For For Approval of the material terms of the performance goals as amended pursuant to section 162M of the Internal Revenue Code in our 1997 stock incentive plan Issuer Yes Abstain Abstain Shareholder proposal regarding an assessement and report on climate change Security holder Yes Against For Shareholder proposal calling for certain disclosures regarding corporate political contributions Security holder Yes For Against First Solar Inc FSLR 5/23/12 Vote for all nominees Issuer Yes For For Ratification of the appointment of PriceWaterhouseCoopers as the independent registered public accounting firm for the fiscal year ending 12/31/12 Issuer Yes For For Stockholder proposalregarding majority voting standard Security holder Yes Against For Stockholder proposal regarding board diversity Security holder Yes Abstain Abstain Vertex Pharmaceuticals VRTX 92532F100 5/16/12 Vote for all nominees Issuer Yes For For The approval of the amendment to our amended and restated 2006 stock and option plan that increases the number of shares of common stock authorized for issuance under the plan by 3,000,000 Issuer Yes Against Against The approval of the amendment to our employee stock purchase plan that increase the number of shares of common stock authorized for issuance under the plan by 2,500,000 Issuer Yes For For Ratification of the appointment of Ernst&Young as our independent registeredpublic accounting firm for the year ending 12/31/12 Issuer Yes For For Advisory vote on our executive compensation program Issuer Yes Against Against Amgen Inc AMGN 5/23/12 Vote for all nominees Issuer Yes For For To ratify the selection of Ernst&Young as our independent registered public accountants for the year ending 12/31/12 Issuer Yes For For Advisory vote to approve our executive compensation Issuer Yes Against Against To approve an amendment to our restated certificate of incorporation to authorize stockholder action by written consent Issuer Yes Abstain Abstain Stockholder proposal regarding independent chairman of the board Security holder Yes Against For Transparency in animal research Security holder Yes For Against Request for disclosure of lobbying policies and practices Security holder Yes For Against CEO to serve on a maximum of one other board Security holder Yes Abstain Abstain Chevron Corp CVX 5/30/12 Vote for all nominees Issuer Yes For For Ratification of appointment of independent registered public accounting firm Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Exclusive forum provisions Security holder Yes Against For Independent chairman Security holder Yes Against For Lobbying disclosure Security holder Yes For Against Country selection guidelines Security holder Yes Abstain Abstain Hydraulic fracturing Security holder Yes Abstain Abstain Accident risk oversight Security holder Yes For Against Special meetings Security holder Yes Abstain Abstain Independent Director with environmental expertise Security holder Yes For Against Radioshack Corp RSH 5/17/12 Election of all nominees Issuer Yes For For Ratification of the appointment for PriceWaterhouseCoopers as independent registered public accounting firm of Radioshack Corp to serve for the 2012 fiscal year Issuer Yes For For Non-binding advisory vote to approve executive compensation Issuer Yes For For Panera Bread Company PNRA 69840W108 5/17/12 Election of all nominees Issuer Yes For For To approve in a non-binding advisory vote the compensation of the company's named executive officers Issuer Yes For For To ratify the appointment of PriceWaterhouseCoopers as the company's independent registered public accounting firm for the fiscal year ending 12/25/12 Issuer Yes For For Comcast Corp CMCSA 20030N101 5/31/12 Vote for all nominees Issuer Yes For For Ratification of the appointment of our indpendent auditors Issuer Yes For For Approval of the Comcast Corporation 2002 employee stock purchase plan Issuer Yes For For Approval of the Comcast-NBC universal 2011 employee stock purchase plan Issuer Yes For For Cumulative voting in the election of Directors Security holder Yes Against For To require that the Chairman be an independent Director Security holder Yes Against For To adopt a share retention policy for senior executives Security holder Yes Against For To make posion pills subject to a shareholder vote Security holder Yes For Against PDL Biopharma Inc PDLI 69329Y104 6/5/12 Vote for all nominees Issuer Yes For For To ratify the appoinment of Ernst & Young as independent registered public accounting firm for year ending 12/31/12 Issuer Yes For For To approve on an advisory basis, the compensation of the company's named executive officers as disclosed in the proxy statement Issuer Yes For For American Eagle Outfitters AEO 02553E106 6/6/12 Election of all nominees Issuer Yes For For Ratify Ernst&Young as public accounting firm Issuer Yes For For Hold an advisory vote on the compensation of our named executive officers Issuer Yes Against Against Staples SPLS 6/4/12 Vote for all nominees Issuer Yes For For Approval of an amendment to the company's restated certificate of incorporation to allow stockholder action by majority written consent Issuer Yes For For Approval onan advisory basis of named executive officer compensation Issuer Yes Against Against Approval of the company's amended and restated long term cash incentive plan Issuer Yes Against Against Approval of the company's amended and restated exectuive officer incentive plan Issuer Yes Against Against Approval for the company's 2012 employee stock purchase plan Issuer Yes For For Ratification of the selection by the audit committee of Ernst & Young as Staples independent registered public accounting firm for the current year Issuer Yes For For Non binding stockholder proposal regarding a requirement for senior execs to hold 75% net after tax shares acquired through compensation plans and prohibition on hedging of held shares Security holder Yes For Against Buckle Inc BKE 6/1/12 Vote for all nominees Issuer Yes For For Ratify Deloitte&Touche as independent registered public accounting firm for the company for the fiscal year ending 2/2/2013 Issuer Yes For For Approve the company's 2012 management incentive plan Issuer Yes Against Against Approve an amendment to the company's 2005 restricted stock plan Issuer Yes Against Against Approve the performance based awards granted pursuant to the company's 2005 restricted stock plan Issuer Yes Against Against Coinstar Inc CSTR 1925pP300 6/7/12 Election of all nominees Issuer Yes For For Advisory resolution to approve the compensationof the company's named executive officers Issuer Yes For For Ratify appointmnet of KPMG as indpendent registered public accounting firm Issuer Yes For For Target Corp TGT 87612E106 6/13/12 Election of all nominees Issuer Yes For For Ratify appointment of Ernst&Young as indpendent registered public accounting firm Issuer Yes For For Company proposal to approve the Target Corporation officer short-term incentive plan Issuer Yes Against Against Company proposal to approve on an advisory basis, our executive compensation Issuer Yes Against Against Shareholder proposal on electronics recycling Security holder Yes For Against Shareholder proposal on prohibiting use of corporate funds for politcal elections or campaigns Security holder Yes For Against Endo Pharmaceuticals Holdings ENDP 29264F205 5/23/12 Election of all nominees Issuer Yes For For To ratify the appointment of Deloitte&Touche as the company's independent registered public accounting firm for the year ending 12/31/12 Issuer Yes For For Named executive officer compensation Issuer Yes Against Against Approve the amendment and restatement to the company's amended and restated certicate of incorporation to change the name of the company to Endo Health Solutions Inc Issuer Yes For For Align Technology Inc ALGN 5/23/12 Election of all nominees Issuer Yes For For Proposal to ratify PriceWaterhouseCoopers as independent registered public accountants for the fiscal year ending 12/31/12 Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Syntel Inc SYNT 87162H103 6/5/12 Vote for all nominees Issuer Yes For For Proposal to ratify Crowe Horwath as Syntel's independent public accounting firm for 2012 Issuer Yes For For Biogen Idec Inc BIIB 09062X103 6/8/12 Election of all nominees Issuer Yes For For To ratify the selection of PriceWaterhouseCoopers as independent registered public accounting firm for the fiscal year ending 12/31/12 Issuer Yes For For Say on pay advisory vote on exec compensation Issuer Yes Against Against To approve an amendment to Biogen's amended and restated certificate of incorporation establishing Delaware as exclusive forum for certain disputes Issuer Yes For For Approve an amendment to Biogen's second amended and restated bylaws permitting holders of at least 25% of common stock to call special meetings Issuer Yes For For UnitedHealth Group UNH 91324P102 6/4/12 Election of all nominees Issuer Yes For For Advisory approval of the company's executive compensation Issuer Yes Against Against Ratification of the appointment of Deloitte&Touche as the independent registered public accounting firm for the company for the year ending 12/31/12 Issuer Yes For For Shareholder proposal regarding lobbying expenditures Security holder Yes For Against Cubist Pharmaceuticals CBST 6/7/12 Vote for all nominees Issuer Yes For For Advisory vote on executive compensation Issuer Yes For For Approval of our 2012 incentive compensation plan Issuer Yes Against Against Ratification of PriceWaterhouseCoopers as our independent registered public accounting firm for the fiscal year ending 12/31/12 Issuer Yes For For Amedisys Inc AMED 6/7/12 Vote for all nominees Issuer Yes For For To ratify the appointment of KPMG as the company's independent registered public accounting firm for the year ending 12/31/12 Issuer Yes For For To approve an amendment to the company's employee stock purchase plan that increases the number of shares of common stock authorized for issuance under the plan from 2,500,000 shares to 4,500,000 shares Issuer Yes For For To approve an amendment to the company's 2008 omnibus incentive compensation plan that increases the number of shares of common stock authorized for issuance under the plan from 1,862,459 shares to 3,962,459 shares Issuer Yes Against Against To approve, onan advisory basis, the compensation paid to the company's named executive officers as disclosed in the company's 2012 proxy sttement (say on pay vote) Issuer Yes For For Aeropostale, Inc ARO 6/13/12 Election of all nominees Issuer Yes For For To hold an advisory vote on executive compensation Issuer Yes For For To ratify the selection by the audit committee of the Board of Directors of Deloitte&Touche as the company's independent registered public accounting firm for the fiscal year ending 2/3/2013 Issuer Yes For For Check Point Software Tech CHKP M22465104 6/7/12 Vote for all nominees Issuer Yes For For Election of 2 outside Directors Issuer Yes For For To ratify the appointment and compensation of Kost, Forer, Gabbay & Kasierer (a member of Ernst & Young Global) as our independent registered public accounting firm for 2012 Issuer Yes For For Approve compensaton to Check Point's Chief Executive Officer who is also Chariman of the Board of Directors Issuer Yes Abstain Abstain To authorize the chairman of Check Point's Board of Direcctors to continue serving as Chairman of the Board of Directors and the Chief Executive Officer for up to three years following the meeting(as required by Israeli law) Issuer Yes For For TJX Companies TJX 6/13/12 Election of all nominees Issuer Yes For For Ratification of appointment of independent registered public accounting firm Issuer Yes For For Approval of material terms of executive officer performance goals under cash incentive plans Issuer Yes Against Against Advisory approval of TJX's executive compensation Issuer Yes Against Against Gamestop Inc GME 36467W109 6/19/12 Vote for all nominees Issuer Yes For For To vote for and approve, on a non-binding advisory basis, the compensation of the named executive officers of the company Issuer Yes Against Against Proposal to ratify the appointment of BDO USA as the indpendent registered public accounting firm for the company for the fiscal year ending 2/2/2013 Issuer Yes For For Kroger Co KR 6/21/12 Vote for all nominees Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Approval of PriceWaterhouseCoopers as auditors Issuer Yes For For A shareholder proposal if properly presented to recommend revision of Kroger's code of conduct Security holder Yes Abstain Abstain Shareholder proposal if properly presented to issue a report regarding extended producer responsibility for post-consurmer package recycling Security holder Yes Abstain Abstain Best Buy BBY 6/21/12 Vote for all nominees Issuer Yes For For To ratify the appointment of Deloitte&Touche as our independent registered public accounting firm for the fiscal year ending 2/2/13 Issuer Yes For For To conduct an advisory vote to approve our named executive officer compensation Issuer Yes Against Against To approve an increase in the available number of shares under The Best Buy Co. 2008 employe stock purchase plan Issuer Yes For For To vote on a shareholder proposal recommending declassification of our Board of Directors, if properly presented at the meeting Security holder Yes For Against Bed Bath & Beyond, Inc BBBY 6/22/12 Election of all nominees Issuer Yes For For Ratification of the appointment of KPMG Issuer Yes For For To approve the 2012 incentive compensation plan paid to the company's named executive officers Issuer Yes Against Against To approve the 2012 incentive compensation plan Issuer Yes Against Against HUSSMAN STRATEGICTOTAL RETURNFUND For shareholder meetings held from July 1, 2011 through June 30, 2012 Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? Exelon Corp EXC 30161N101 11/17/11 Proposal to approve the issuance of Exelon Corporation without par value to Constellation Energy Group in connection with the meger contemplated by the merger agreement Issuer Yes For For Proposal to adjourn the special meeting of sharehodlers of Exelon if necessary to solicit additonal proxies if there are not sufficient votes to approve the proposal above Issuer Yes For For Anglogold Ashanti Limited AU 11/16/11 Financial assistance to subsidiaries and other related and inter-related entitites Issuer Yes For For Harmony Gold HMY 11/30/11 Vote for all nominees Issuer Yes For For To reappoint external auditors Issuer Yes For For To approve the remuneration policy Issuer Yes Abstain Abstain To authorise the issue of shares Issuer Yes For For To amend the broad-based employee share ownership plan Issuer Yes For For To approve directors' remuneration Issuer Yes For For To approve financial assistance Issuer Yes For For Public Service Enterprise Group PEG 04/17/12 Vote for all nominees Issuer Yes For For Advisory vote on approval of executive compensation Issuer Yes Against Against Ratification of the appointment of Deloitte & Touche as independent auditor for the year 2012 Issuer Yes For For Newmont Mining Corp NEM 04/24/12 Election of all nominees Issuer Yes For For To ratify the appointment of PriceWaterhouseCoopers as the company's indpendent auditors for 2012 Issuer Yes For For Advisory resolution to approve named executive officer compensation Issuer Yes Against Against Exelon Corp EXC 30161N101 04/02/12 Vote for all nominees Issuer Yes For For The ratification of PriceWaterhouseCoopers as Exelon's independent acountant for 2012 Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Compania de Minas Buenaventura BVN 03/26/12 To approve the annual report as of December 31, 2011 Issuer Yes For For To approve the financial statements as of 12/31/11 which were publicly reported and are in our web site Issuer Yes For For To appoint Ernst & Young as external auditors for fiscal year 2012 Issuer Yes For For To approve the payment of a cash dividend of US$.040 per share or ADS according to the company's dividend policy Issuer Yes For For Edison Int. EIX 04/26/12 Vote for all nominees Issuer Yes For For Ratification of the appointment of the independent registered public accounting firm Issuer Yes For For Advisory vote to approve the company's executive compensation Issuer Yes Against Against Shareholder proposalregarding an independent board chairman Security holder Yes Against For American Electric Power AEP 04/24/12 Election of all nominees Issuer Yes For For Approval of the American Electric Power System senior officer incentive plan Issuer Yes Against Against Appointment of Deloitte&Touche as independent registeredpublic accounting firm Issuer Yes For For Advisory approval of the company's executive compensaton Issuer Yes Against Against Stillwater Mining Co SWC 86074Q102 04/26/12 Election of all nominees Issuer Yes For For Approval of the Stillwater Mining Company 2012 equity incentive plan Issuer Yes Against Against To ratify the appointment of KPMG as the company's independent registered accounting firm for 2012 Issuer Yes For For Advisory vote on executive officer compensation Issuer Yes For For Barrick Gold Corp ABX 05/02/12 Vote for all nominees Issuer Yes For For Resolution approving the appointment of PriceWaterhouseCoopers as the auditors of Barrick and authorizing the Directors to fix their remuneration Issuer Yes For For Advisory resolution on executive compensation approach Issuer Yes Against Against DTE Energy Corp DTE 05/03/12 Directors recommend a vote for election of all nominees Issuer Yes For For Ratify independent registerd public accounting firm PriceWaterhouseCoopers Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes For For Management proposal to amend the DTE Energy Company 2006 long term incentive plan Issuer Yes Against Against Shareholder prosposal regarding political contributions Security holder Yes For Against Shareholder proposal regarding greenhouse gas emissions Security holder Yes Abstain Abstain Ameren Corporation AEE 04/24/12 Election of all nominees Issuer Yes For For Advisory approval of the compensation of the executives disclosed in the proxy statement Issuer Yes Against Against Ratification of PriceWaterhouseCoopers as independent registered public accounting firm for the fiscal year ending 12/31/12 Issuer Yes For For Shareholder proposal relating to report on coal combustion waste Security holder Yes For Against Shareholder proposal relating to report on coal-related costs and risk Security holder Yes Abstain Abstain Shareholder proposal relating to assessment and report on greenhouse gas and other air emissions reductions Security holder Yes Abstain Abstain Unisource Energy Corp UNS 05/04/12 Election of all nominees Issuer Yes For For Ratification of selection of indpendent auditor for fiscal year 2012 Issuer Yes For For Approval of an amendment to article 1 of the amended and restated articles of incorpoation of Unisource Energy Corporation to change the company's name to UNS Energy Corporation Issuer Yes For For Advisory (non-binding) vote to approve executive compensation Issuer Yes Against Against Goldcorp GG 04/26/12 Vote for all nominees Issuer Yes For For In respect of the appointment of Deloitte&Touche as auditors of the company and authorizing the Directors to fix their remuneration Issuer Yes For For A resolution approving the amendment to the restricted share plan for the company Issuer Yes Against Against A resolution approving the resolution accepting the company's approach to executive compensation Issuer Yes Against Against Shareholder proposal attached as Schedule B to the management information circular accompanying voting instruction form Security holder Yes Against For Entergy Corp ETR 29364G103 05/04/12 Election of all nominees Issuer Yes For For Ratification ofselection of Deloitte&Touche as independent registered public accountants for 2012 Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Gilead Sciences Inc GILD 05/10/12 Election of all nominees Issuer Yes For For To ratify the selection of Ernst&Young by the audit committee of the Board of Directors as the independent registered public accounting firm for the fiscal year ending 12/31/12 Issuer Yes For For To approve on an advisory basis the compensation of Gilead's named executive officers as presented in the proxy statement Issuer Yes Against Against If properly presented at the meeting, to vote on a stockholder proposal requesting that the board take steps to permit stockholder action by written consent Security holder Yes Abstain Abstain If properly pesented at the meeting, to vote on a stockholder proposal requesting that the Board take steps to redeem Gilead's posion pill unless the plan is subject to a stockholder vote Security holder Yes Abstain Abstain Scana Corp SCG 80589M102 05/03/12 Vote for all nominees Issuer Yes For For Approval of the appointment of the independent registered public accounting firm Issuer Yes For For Shareholder proposal regarding repeal of the classification of the Board of Directors Issuer Yes For Against Pinnacle West Capital Corp PNW 05/16/12 Vote for all nominees Issuer Yes For For Approve the Pinnacle West Capital Corporation 2012 long term incentive plan Issuer Yes Against Against Vote on an advisory resolution to approve executive compensation as disclosed in the 2012 proxy statement Issuer Yes For For Ratify the appointment of the company's independent acountants for the year ending 12/31/12 Issuer Yes For For Agnico-Eagle Mines Limited AEM 04/27/12 Vote for all nominees Issuer Yes For For Appointment of Ernst&Young as auditors of the corporation and authorizing the Directors to fix their remuneration Issuer Yes For For An ordinary resolution approving amendments of Agnico-Eagle's stock option plan Issuer Yes Against Against A non-binding advisory resolution accepting Agnico-Eagle's approach to executive compensation Issuer Yes Against Against Randgold Resources GOLD 04/30/12 To receive and consider the audited financial statements of the company for the year ended 12/31/11 together with the Directors' reports and the auditors' report on the financial statements Issuer Yes For For To declare a final dividend of US$.40 per ordinary share recommended by the Directors in respect of the financial year ended 12/31/11 Issuer Yes For For To approve the Directors' remuneration report for the financial year ended 12/31/11 Issuer Yes For For Vote for all nominees Issuer Yes For For To re-appoint BDO as the auditor of the company Issuer Yes For For To authorize the directors to determine the remuneration of the auditor Issuer Yes For For Authority to allot shares and grant rights to subscribe for or convert any security into shares Issuer Yes For For Awards of ordinary shares to non-executive directors Issuer Yes Against Against Authority to disapply pe-emption rights Issuer Yes Against Against Authority for the company to purchase it own ordinary shares Issuer Yes For For Dominion Resources Inc D 25746U109 05/08/12 Vote for all nominees Issuer Yes For For Ratification of appointment of the independent auditors for 2012 Issuer Yes For For Advisory vote on approval of executive compensation Issuer Yes Against Against Report assessing benefits of 15% electric generation from wind and solar by 2025 Security holder Yes Abstain Abstain Report on policy options to encourage installation of renewable energy generation systems Security holder Yes For Against Report on impact of plant closures on communities Security holder Yes Abstain Abstain Report assessing use of coal obtained through mountaintop removal coal mining Security holder Yes For Against Report on impact and risks of increased extraction and use of natural gas Security holder Yes Abstain Abstain Report on special review of nuclear safety by committee of independent Directors Security holder Yes Abstain Abstain Duke Energy DUK 26441C105 05/03/12 Election of all nominees Issuer Yes For For Ratification of Deloitte&Touche as Duke Energy Corporation's independent public accountant for 2012 Issuer Yes For For Advisory vote to approve Duke Energy Corporation's named executive officer compensation Issuer Yes For For Amendment of the amended and restated certificate of incorporation of Duke Energy Corporation Issuer Yes For For Shareholder proposal regarding the issuance of a report on the financial risks of continued reliance on coal Security holder Yes Abstain Abstain Shareholder proposal regarding an amendment to our organizational documents to require majority voting for the election of Directors Security holder Yes Against For First Energy FE 05/15/12 Vote for all nominees Issuer Yes For For Ratification of the appointment of independent registered public accounting firm Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Approval of material terms of performance goals under the First Energy Corp 2007 incentive plan as required by section 162 of the Internal Revenue Code Issuer Yes Against Against Shareholder proposal on coal combustion waste Security holder Yes For Against Shareholder proposal on coal-related costs and risks Security holder Yes Against For Shareholder proposal on simple majority vote Security holder Yes For Against Pepco Holdings POM 05/18/12 Vote for all nominees Issuer Yes For For Proposal to approve, on an advisory basis, the company's executive compensation Issuer Yes Against Against Proposal to approve the Pepco Holdings 2012 long term incentive plan Issuer Yes Against Against Proposal to approve the performance goal criteria under the Pepco Holdings long term incentive plan Issuer Yes Against Against Proposal to approve the Pepco Holdings amended and restated annual executive incentive compensation plan Issuer Yes Against Against Proposal to ratify the appointment of PriceWaterhouseCoopers as the independent registered public accounting firm of the company for 2012 Issuer Yes For For Nextera Energy Inc NEE 05/25/12 Vote for all nominees Yes For For Ratification of appointment of Deloitte&Touche as Nextera Energy's independent registered public accounting firm for 2012 Issuer Yes For For Approval by non-binding advisory vote of Nextera Energy's compensation of its named executive officers as disclosed in the proxy statement Issuer Yes Against Against PPL Corporation PPL 69351T106 05/16/12 Election of all nominees Issuer Yes For For Approval of the PPL Corporation 2012 stock incentive plan Issuer Yes Against Against Ratification of the appointment of independent registered public accounting firm Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes For For Director election majority vote Security holder Yes For Against Anglogold Ashanti Limited AU 05/10/12 Re-appointment of Ernst & Young as auditors of the company Issuer Yes For For Vote for all nominees Issuer Yes For For General authority to directors to allot and issue ordinary shares Issuer Yes For For General authority to directors to issue for cash, those ordinary shares which the directors are authorized to allot and issue interms of ordinary resolution number 10 Issuer Yes For For Endorsement of the remuneration policy Issuer Yes Against Against Increase in non-executive directors' remuneration for their service as directors Issuer Yes For For Increase in non-executive directors' fees for board and statutory committee meetings Issuer Yes For For Acquisition of the company's own shares Issuer Yes For For Gold Fields GFI 38059T106 05/14/12 Reappointment of auditors Issuer Yes For For Election of all nominees Issuer Yes For For Approval for the issue of authorised but unissued ordinary shares Issuer Yes For For Approval for the issuing of equity securites for cash Issuer Yes For For Approval for the Gold Field limited 2012 share plan Issuer Yes Abstain Abstain Approval for the renumeration of non-executive directors Issuer Yes Abstain Abstain Approval for the company to grant finacial assistance in terms of sections 44 and 45 of the Act Issuer Yes Abstain Abstain Cancellation of preference shares Issuer Yes Abstain Abstain Acquisition of the company's own shares Issuer Yes For For Approval of a new memorandum of incorporation Issuer Yes Abstain Abstain HUSSMAN STRATEGIC INTERNATIONAL FUND For shareholder meetings held from July 1, 2011 through June 30, 2012 Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? Vodafone Group VOD B197PF8 7/26/11 To receive the company's accounts and reports of the directors and the auditor for the year ended 3/31/11 Issuer Yes For For Elect all nominees Issuer Yes For For To approve a final dividend of 6.05p per ordinary share Issuer Yes For For To approve the remuneration report of the board for the year ended 3/31/11 Issuer Yes For For To re-appoint Deloitte as auditor Issuer Yes For For To authorise the audit committeee to determine the remuneration of the auditor Issuer Yes For For To authorise the directors to allot shares Issuer Yes For For To authorise the Directors to disapply pre-emption rights Issuer Yes Against Against To authorise the company to purchase its own shares Issuer Yes For For To authorise the calling of a general meeting other than an annual general meeting on not less than 14 days per notice Issuer Yes For For Wipro Limited WIT 7/19/11 Adoption of report and accounts as of 3/31/11 Issuer Yes For For Confirmation of payment of interim dividend on equity shares and declaration of final dividend on equity shares Issuer Yes For For Vote for all nominees Issuer Yes For For Modification of the terms of appointment and payment of remunerations Issuer Yes For For Modification of the terms of appointment and payment of remunerations Issuer Yes For For Payment of remuneration by way of commission to non-executive Director Issuer Yes For For Portugal Telecom PT 7/26/11 To resolve on the amendment of the following articles of Portugal Telecom SGPS S.A. bylaws: article fifth, article 21st, articles 32, article 35, all as more fully described in the proxy statement Issuer Yes For For To resolve on the amendment to paragraph 2 of article 20 which considering the revocation of paragraph 2 of article 19 is replaced as follows:The members of the executive committee are chosen by the Board of Directors amongst its members Issuer Yes For For Trina Solar Limited TSL B1L87F3 9/13/11 Vote for all nominees Issuer Yes For For Appointment of the independent auditor Deloitte Touche Tohmatsu for the fiscal year 2011 Issuer Yes For For Phillippine Long Distance Telephone Co PHI 9/20/11 Approval of amendments to the seventh article of the articles of incorporation of the company consiting of the sub-classification of the authorized preferred capital stock Issuer Yes For For 3SBIO SSRX B1Q78B8 9/20/11 Vote for all nominees Issuer Yes For For Ratify the appointment of Ernst&Young as the independent registered public accounting firm for fiscal year ending 12/31/11 Issuer Yes For For Unilever UN 9/16/11 Authorisation of the Board of Directors to purchase 6% cumulative preference shares and 7% cumulative preference shares Issuer Yes For For Infosys Technologies INFY 10/18/11 Ordinary resolution to revoke the resolution passed by the shareholders at the annual general meeting held on 6/12/2004 Issuer Yes For For Special resolutions to approve arestricted stock units plan 2011 and to grant restricted stock units thereunder to eligible employees of the company Issuer Yes Against Against Special resolution to approve grant of RSUS under the 2011 RSU plan toeligible employees of the subsidiary companies Issuer Yes Against Against China Petroleum & Chemical SNP 10/12/11 To review and approve the resolution on the issuance of domestic corporate bonds and other related matters(see below) Issuer Yes For For Review and approve the resolution on the issuance of domestic corporate bonds Issuer Yes For For To authorise the Board to deal with matters in relation to the issue of domestic corporate bonds Issuer Yes For For To review and approve the resolution on the issuance of A shares convertible corporate bonds and other related mattersterm by term(see individual items below) Issuer Yes For For Type of securities to be issued Issuer Yes For For Issuance size Issuer Yes For For Nominal value and issuance price Issuer Yes For For Term Issuer Yes For For Interest rate Issuer Yes For For Method and timing of interest payment Issuer Yes For For Conversion period Issuer Yes For For Determination and adjustment of conversion price Issuer Yes For For Downward adjustment to conversion price Issuer Yes For For Conversion methold of fractional share Issuer Yes For For Terms of redemption Issuer Yes For For Terms of sale back Issuer Yes For For Dividend rights of the year of converison Issuer Yes For For Method of issuance and target subscribers Issuer Yes For For Subscription arrangement of existing shareholders Issuer Yes For For CB Holders and CB holders' meetings Issuer Yes For For Use of proceeds from the issuance of the convertible bonds Issuer Yes For For Guarantee Issuer Yes For For Validity period of the resolutions in relation to the issuance of the convertible bonds Issuer Yes For For Matters relating to authorisation in relation to the issuance of the convertible bonds Issuer Yes For For Feasibility analysis report on the use of proceeeds from the issuance of the convertible bonds Issuer Yes For For Report on the use of proceeds from last issuance of securities Issuer Yes For For Telecom Corp of New Zealand NZT 10/26/11 That the separation arrangment plan be and is hereby approved, all as more fully described in the proxy statement Issuer Yes For For Vote for all nominees Issuer Yes For For That the directors be authorized to fix the remuneration of the auditors, KPMG Issuer Yes For For BHP Billiton PLC BHP 05545E209 10/20/11 To receive the 2011 financial statements and reports Issuer Yes For For Vote for all nominees Issuer Yes For For Reappoint KPMG as the auditor Issuer Yes For For To renew the general authority to issue shares in BHP Billiton Issuer Yes For For To approve the authority to issue shares in BHP Billiton Issuer Yes For For To approve the repurchase of shares in BHP Billiton Issuer Yes For For To approve the 2011 remuneration report Issuer Yes For For To approve termination benefits for group management committeee members Issuer Yes For For To approve the grant of awards under the GIS and the LTIP Issuer Yes For For Telecom Argentina TEO 12/15/11 Appointment of two shareholders to approve and sign the minutes of the meeting Issuer Yes For For Consideration of the creation of a global program for the issuance and re-issuance of 30 day to 30 year negotiable obligations not convertible into stock, denominated in pesos, U.S. dollars or any other currency with a common guarantee in different classes and/or series which may be reissued upon cancelation; for a maximum aggregate amount outstanding at any time during the term of the program of up to 500 hundred million U.S. dollars or the equivalent therof in othercurrencies.The term of the program shall be 5 years as from the date of the resolution that authorized the program.Determination of the use of proceeds derived from the placement of the negotiable obligations issued and reissued under the program. Issuer Yes Against Against Delegation to the Board of Directorsof ample powers to decide on the terms and conditions of the program which have not been set forth by the shareholders' meeting as well as to determine the dates of issuance and re-issuance of the negotiable obligations under each class or series to be issued thereunder and on all issuance and re-issuance condtions, within the maximum amount and the payment terms set forth including without limitation, issue date and currency; nominal value; price, interest rate, placement and payment methods and conditons' feature of certificates representing the negotiable obligations; specific use of proceeds within the options established by the shareholders' meeting; election of Trustee and the implementation of the program and the classes or series of notes thereunder to request from the relevant local and foreign entities and markets the public offering and listing authorizations for the program and the notes to be issued thereunder and to designate attorneys-in-fact to act in all proceedings related to the decisionsapproved by the shareholders' meeting with respect to the program.Authorization to the Board of Directors to sub-delegate to some of its members and/or executive officers the authority delegated by the shareholders' meeting purusant to the provisions of Chapter11 section 1 and chapter VI section 74 Issuer Yes Against Against Consideration of the delegation of authority to the Board of Directors to convert class common"C" book entry shares with a par value of $1 each and one vote per share into the same number of Class "B" common book entry shares with a par vlue of $1 each and one vote per share.There will be one or more conversion dates based on the conversion rquests submitted by class "C" shareholders or the court orders ruling on such conversion.Authorization to the Board of Directors to sub-delegate to some ofits members and/or executive officers the powers granted to it by the shareholders; meeting and to appoint the individuals authorized to take any steps in relation to the transfer of the public offering and listing authorizations for the shares approved for conversion Issuer Yes Against Against Novartis NVS 66987V109 2/23/12 Approval of the annual report, the financial statements of Novartis AG and the group consolidated financial statements for the business year 2011 Issuer Yes For For Discharge from liability of the members of the Board of Directors and the executive committee Issuer Yes For For Appropriation of available earnings of Novartis and declaration of dividend Issuer Yes For For Reduction of share capital Issuer Yes For For Vote for all nominees Issuer Yes For For Appointment of the auditor Issuer Yes For For Additional and/or counter proposals presented at the meeting Issuer Yes Abstain Abstain Phillippine Long Distance Telephone Co PHI 3/22/12 Approval of the amendments to the 7th article of the articles of incorporation of the company consisting of the sub-classification of the authorized preferred Capital stock all as more fully described in the proxy statement Issuer Yes For For H. Lundbeck A/S 3/29/12 Report from the Board(not subject to resolution) Issuer Yes For For Presentation and adoption of the annual report Issuer Yes For For Approval of remuneration for the Board of Directors for the current financial year Issuer Yes For For Resolution on the appropriation of profit or loss as recorded in the adopted annual report Issuer Yes For For Election of members to the Board of Directors Issuer Yes For For Proposal that Deloitte should be reelected Issuer Yes For For Adoption of amendment to the remuneration guidelines for the Board of Directors and the Executive Management Issuer Yes Abstain Abstain Proposal that new article 4.5 be inserted in the articles of association Issuer Yes Abstain Abstain Proposal that the email address in article 16.3 is changed Issuer Yes For For Proposal that the company be authorized to acquire own shares Issuer Yes For For Proposal that the chairman of the General meeting be authorized to make registration of the adopted amendments Issuer Yes For For Any other business (not subject to resolution) Issuer Yes For For Swisscom SCMWY 4/4/12 Approval of the annual report financial statements for Swisscom and consolidated financial statement for fiscal year 2011 Issuer Yes For For Consultative vote on the 2011 remuneration report Issuer Yes For For Appropriation of retained earnings and declaration of dividend Issuer Yes For For Discharge of the members of the board of Directors and the group executive board Issuer Yes For For Vote for all nominees Issuer Yes For For Re-election of the statutory auditors Issuer Yes For For Netease, Inc. NTES 3/29/12 To approve, as special resolution, that the name of netease.com is hereby changed with immediate effect to Netease Inc. and that the officers be, and each of them hereby is authorized and directed to file this resolution with the registrar of companies of the Cayman Islands and to take such other actions as they shall deem necessary to effect the foregoing Issuer Yes For For Smith & Nephew SNN 4/12/12 To adopt the report and accounts Issuer Yes For For To approve the remuneration report Issuer Yes For For To declare a final dividend Issuer Yes For For Re-election of Directors Issuer Yes For For To reappoint the auditors Issuer Yes For For To authorise the Directors to determine the remuneration of the auditors Issuer Yes For For To renew the Directors' authority to allot shares Issuer Yes For For To approve the Smith& Newphew Sharesave plan 2012 Issuer Yes For For To approve the Smith& Nephew International sharersave plan 2012 Issuer Yes For For To renew the Directors' authority for the disapplication of pre-emption rights Issuer Yes Against Against To renew the Directors' limited authority to make market purchases of the Company's own shares Issuer Yes For For To authorise general meetings to be held on 14 days' notice Issuer Yes For For ASML Holding N.V. ASML 4/25/12 Discussion of the 2011 annual report and proposal to adopt the statutory annual accounts for the financial year 2011 as prepared in accordance with Dutch law Issuer Yes For For Proposal to discharge the members of the Board of Management from liability for their responsibilities in the fiscal year 2011 Issuer Yes For For Proposal to discharge the members of the supervisory board from liability for their responsibilities in the fiscal year 2011 Issuer Yes For For Proposal to adopt a dividend of Eruo 46 per ordinary share Issuer Yes For For Proposal to approve the number of performance shares for the Board of management and authorization of the Board of management to issue the shares Issuer Yes For For Proposal to approve the number of stock options respectively shares, for employees and authroization of the Board of Management to issue the stock optiions respectively shares Issuer Yes Against Against Composition of the Board of management Issuer Yes Vote for all nominees Issuer Yes For For Proposal to apppoint the external auditor for the reporting year 2013 Issuer Yes For For Proposal to authorize the Board of management to issue shares which authorization is limited to 5% of the issued capital Issuer Yes For For Proposal to authorize the Board of management to restrict or exclude the pre-emption rights accruing to shareholders in connection with agenda item 14a Issuer Yes Against Against Proposal to authorize the Board of management to issue rights to subscribe for shares, for an additonal 5% of the issued capital, only to be used in connection with mergers, acquistions and/or strategic alliances Issuer Yes For For Proposal to authorize the Board of managmnet to restrict or exclude the pre-emption rights accruing to shareholders in connection with agenda ietm 14c Issuer Yes Against Against Proposal to authorize the Board of management to acquire shares in the company's capital Issuer Yes For For Proposal to authorize the Board of management to acquire additonal shares in the company's capital Issuer Yes For For Proposal to cancel ordinary shares to be repurchased by the company Issuer Yes For For Any other business (not subject to resolution) Issuer Yes Nestle NSRGY B014JG9 4/19/12 Approval of the annual report Issuer Yes For For Acceptance of the compensation report Issuer Yes Abstain Abstain Release of the members of the board of Directors and of management Issuer Yes For For Appropriation of profits resulting from the balance sheet of Nestle S.A.(proposed dividend) for fiscal year 2011 Issuer Yes For For Re-election of Directors Issuer Yes For For Statutory auditors Issuer Yes For For Capital reduction (by cancellation of shares) Issuer Yes For For In the event of a new or modified proposal by a shareholder during the annual general meeting I instruct in favor of the proposal of the Board of Directors Issuer Yes Abstain Abstain Give proxy to independent representative Issuer Yes Against Against Enersis ENI 4/26/12 Approval of annual report Issuer Yes For For Approval of profits and dividends distribution Issuer Yes For For Compensation for the Board of Directors Issuer Yes For For Compensation for the Directors' committee and approval of their 2012 budget Issuer Yes For For Information on the Board of Directors' committee and approval of their 2012 budget Issuer Yes For For Appointment of an external auditing firm governed by Chapter 28 of Securities Market Law Issuer Yes For For Election of two account inspectors and their substitutes, as well as their compensation Issuer Yes For For Appointment of risk rating agencies Issuer Yes For For Approval of investment and financing policy Issuer Yes For For Information on the company's dividend policy and procedure for dividend distributions Issuer Yes For For Information on Board resolutions, in connection with transactions or contracts Issuer Yes For For Information on the processing, printing and release costs of information Issuer Yes for For Other matters of interest and competance of the ordinary shareholders's meeting Issuer Yes For For Other necessary resolutions for the proper implemenation of the above mentioned agreements Issuer Yes For For Astrazeneca AZN 4/26/12 To receive the company's accounts and the reports of the Directors and auditor for the year ended 12/31/11 Issuer Yes For For To confirm dividends Issuer Yes For For To re-appoint KPMG as auditor Issuer Yes For For Vote for all nominees Issuer Yes For For To approve the Directors' remuneration report for the year ended 12/31/11 Issuer Yes Abstain Abstain To authorise limited EU politcal donations Issuer Yes For For To authorise the Directors to allot shares Issuer Yes For For To approve the New SAYE scheme Issuer Yes For For To authorise the Directors to disappply pre-emption rights Issuer Yes Against Against To authorise the company to purchase its own shares Issuer Yes For For To reduce the notice period for general meetings Issuer Yes For For Gruma GMK 4/26/12 Presentation of the reports referred to by article 28, including finacial statements for fiscal year commencing on 1/1 and ending 12/31/11 for their discussion, and as the case may be approval Issuer Yes For For Glaxosmithkline GSK 5/3/12 To receive and adopt the Directors' report and the financial statements Issuer Yes For For To approve the remuneration report Issuer Yes For For To re-elect all nominees Issuer Yes For For To re-appoint auditors Issuer Yes For For To determine remuneration of auditors Issuer Yes For For To authorise the company and its subsidiaries to make donations to politcal organisations and incur political expenditure Issuer Yes Abstain Abstain To authorise allotment of shares Issuer Yes For For To disapply pre-emption rights Issuer Yes Against Against To authorise the company to purchase its own shares Issuer Yes For For To authorise exemption from statement of name and senior statutory auditor Issuer Yes For For To authorise reduced notice of a general meeting other than an AGM Issuer Yes For For To renew the GSK sharesave plan Issuer Yes For For To renew the GSK sharereward plan Issuer Yes Abstain Abstain Vote for all nominees Issuer Yes For For Tim Hortons Inc THI B4ST3S5 5/10/12 To reappoint PriceWaterhouseCoopers as the independent auditor for the fiscal year ending 12/30/12 Issuer Yes For For To reconfirm the shareholder rights plan Issuer Yes For For To approve the 2012 stock incentive plan Issuer Yes Against Against Shareholder proposal regarding cage-free animals Security holder Yes For Against Unilever UN 5/9/12 Consideration of the annual report for the 2011 financial year Issuer Yes For For To adopt the annual accounts and appropriation of the profit for the 2011 financial year Issuer Yes For For To discharge the Executive Directors in office in the 2011 financial year for the fulfillment of their task Issuer Yes For For To discharge the non-executive Directors in office in the 2011 financial year for the fulfillment of their task Issuer Yes For For Vote for all nominees Issuer Yes For For To amend the company's articles of association Issuer Yes For For To authorise the Board of Directors to purchase ordinary shares and depositary receipts thereof in the share capital of the company Issuer Yes For For To reduce the capital with respect to ordinary shares and depoistary receipts thereof held by the company in its own share capital Issuer Yes For For To designate the Board of Directors as the company body authorised to issue shares in the company Issuer Yes For For To appoint PriceWaterhouseCoopers as auditors for the 2012 financial year Issuer Yes For For SANOFI SNY 5/4/12 Approval of the individual company financial statements for the year ended 12/31/11 Issuer Yes For For Approval of the consolidated financial statements for the year ended 12/31/11 Issuer Yes For For Vote for all nominees Issuer Yes For For Ratification of the transfer of the registered office Issuer Yes For For Authorization to the board of directors to carry out transactions in shares issued by the company Issuer Yes For For Delegation to the Board of Directors of authority to allot existing or new consideration-free shares to some or all salaried employees and corporate officers of the group Issuer Yes For For Powers for formalities Issuer Yes For For Companhia de Saneamento Basico do Estado SBS 4/23/12 Approval of codec reports on the adjustment of the compensation of executive officers Issuer Yes For For Amendment of bylaws Issuer Yes For For Examination of annual management reprot for year ended 12/31/11 Issuer Yes For For Resolve on the allocationof net income for the 2011 fiscal year Issuer Yes For For Election of the memebers of the Board of Directors and the sitting and alternate members of the fiscal council and establishment of their compensation Issuer Yes For For Telecom Argentina TEO 4/27/12 Appointment of two shareholders to approve and sign the minutes of the meeting Issuer Yes For For Reviewthe documents provided Issuer Yes For For Analysis of the allocation of retained earnings Issuer Yes For For Performance review of the members of the Board of Directors from 4/7/11 to date of this meeting Issuer Yes For For Review Board of Directors' compensation Issuer Yes For For Authorize the Board of Directors to make advance payments of fees Issuer Yes For For Review of the Supervisory Committee's compensation for the services rendered during fiscal year 2011 Issuer Yes For For Decide the number of members and alternate members of the Supervisory Committee for fiscal year 2012 Issuer Yes For For Election of members of the Supervisory Committee Issuer Yes For For Election of alternate members of the Supervisory Committee Issuer Yes For For Authorize the Board of Directors to make advance payments of fees Issuer Yes For For Appointment of independent auditors for fiscal year 2012 financial statements and determination of their compensation as well as of the compensation due to those acting in fiscal year 2011 Issuer Yes For For ENI SPA E 4/30/12 ENI Financial statements at 12/31/2011 reports Issuer Yes For For Allocation of net profit Issuer Yes For For Remuneration report Issuer Yes Abstain Abstain Amendment of bylaws Issuer Yes For For Total SA TOT 5/11/12 Approval of parent company financial statements dated 12/31/11 Issuer Yes For For Approval of consolidated financial statments dated 12/31/11 Issuer Yes For For Allocation of earnings, declaration of dividend Issuer Yes For For Authorization for Board of Directors to trade in shares of the company Issuer Yes For For Renewal of the Directors Issuer Yes For For Commitments under article 225-421 of the French commercial code Issuer Yes For For Delegation of authority granted to the Board of Directors to increase share capital by issuing common shares without preferential subscription rights Issuer Yes For For Concerns share capital by issuing common shares providing access ot share capital Issuer Yes For For Delegation of authority granted to the Board of Directors to increase the number of securities to be issued, in the event of surplus demand in case of increase share capital Issuer Yes Against Against Delegation of powers granted to increase capital Issuer Yes For For Delegation of authority granted to Board of Directors to increase share capital Issuer Yes For For Increase capital reserved for categories of beneficiaries in a trancation reserved for employees without preferential subscription right Issuer Yes Against Against Authorization of Board to reduce capital by canceling shres Issuer Yes For For Compensation of Directors vs. Employees Issuer Yes Against Against The establishment of a loyalty dividend for shareholders holding registered shares for at least two years Issuer Yes Against Against Nestle NSRGY B014JG9 4/19/12 Approval of the financial statements Issuer Yes For For Acceptance of the compensation report Issuer Yes Abstain Abstain Release of the members of the board of Directors and of management Issuer Yes For For Appropriation of profits resulting from the balance sheet of Nestle for financial year 2011 Issuer Yes For For Vote for all nominees Issuer Yes For For Capital reduction(by cancellation of shares) Issuer Yes For For With regard to any new shareholder proposals the representative may vote in favor of the proposal of the Board of Directors Issuer Yes Abstain Abstain Proxy representative Issuer Yes Against Against America Movil AMOV 4/25/12 Report of chief executive officer Issuer Yes For For The report of Board of Directors Issuer Yes For For Annual report Issuer Yes For For Annual audit report Issuer Yes For For Financial statements Issuer Yes For For Annual report to the company's share repurchase program Issuer Yes For For Tax law regulations Issuer Yes For For Appointment of Chief Executive Officer Issuer Yes For For Ratification of performance of exec, audit and corp practices Issuer Yes For For Increase the outstanding amount to repurchase shares Issuer Yes For For Appointment of delegates Issuer Yes For For Royal Dutch Shell RDS/A B03MM62 5/22/12 Adoption of annual report and accounts Issuer Yes For For Approval of remuneration report Issuer Yes For For Vote for all nominees Issuer Yes For For Re-appointment of auditors Issuer Yes For For Remuneration of auditors Issuer Yes For For Authority to allot shares Issuer Yes For For Disapplication of pre-emption rights Issuer Yes Against Against Authority to purchase own shares Issuer Yes For For Authority for certain donations and expenditures Issuer Yes Abstain Abstain Ensco ESV B57S1N1 5/22/12 Vote for all nominees Issuer Yes For For Re-appointment of KPMG as independent registered public accounting firm Issuer Yes For For Re-appoint KPMG Audit PLC as our UK statutory auditors under the UK Companies Act 2006 Issuer Yes For For To authorize the audit committee to determine our U.K. Statutory auditors' remuneration Issuer Yes For For Approve our 2012 long term incentive plan Issuer Yes Against Against A non-binding advisory approval of the compensation of our named executive officers Issuer Yes Against Against Embotelladora Andina S.A. AKO/B 4/27/12 The annual report and consolidated statements of financial position as well as report of indpendent auditors Issuer Yes For For Earnings distribution and dividend payments Issuer Yes For For Present company dividend distribution policy and inform about the distribution and payment procedures utilized Issuer Yes Abstain Abstain Complete renewal of the company's Board of Directors Issuer Yes For For Determine the compensation for Directors, members of Directors' committee, and members of audit committee; activities of such committees during 2011, their annual report & expenses incurred Issuer Yes For For Appoint the company's indpendent auditors for the year 2012 Issuer Yes For For Appoint the company's rating agencies Issuer Yes For For Report on Board agreements in accordance with articles 146 and forward of the Chilean corporate law, regarding operations that took place after the last general shareholders' meeting Issuer Yes For For In general to resolve every other matter under its competency and any other matter of company interest Issuer Yes For For Approval of distribution of profits, all as more fully described in the proxy statement Issuer Yes For For SAP AG SAP 5/23/12 Resolution on retained earnings Yes For For Resolution on exec board Issuer Yes For For Resolution on acts of supervisory board Issuer Yes For For Resolution on exec compensation Issuer Yes Abstain Abstain Appointment of auditors Issuer Yes For For Vote for all nominees Issuer Yes For For Cancellation of contigent capital 111 and contingent capital 111A and amend sections 4,19, 23 of articles of incorporation Issuer Yes For For Taiwan Semiconductor TSM 6/12/12 Directors recommend a vote for election of all nominees Issuer Yes For For To accept 2011 business report and financial statements Issuer Yes For For To approve the proposal for distribution of 2011 profits Issuer Yes For For To revise the articles of incorporation Issuer Yes For For To revise the rules for election of Directors Issuer Yes For For Nippon Telegraph NTT 6/22/12 Distribution of retained earnings as dividends year end dividends Issuer Yes For For Election of 12 Directors Issuer Yes For For Election of two corporate Auditors Issuer Yes For For Advanced Semiconductor ASX 6/21/12 Ratification of the company's 2011 financial statements Issuer Yes For For Ratification of 2011 earnings distribution proposal Issuer Yes For For Discussion of issuance of new shares for stock dividends from retained earnings increase Issuer Yes For For Discussions of issuance of overseas private placement of convertible bonds Issuer Yes For For Discussions of revison of the company's procedure for the acqusition or disposal of assets Issuer Yes For For Discussions of revison of the company's rules governing the election of Directors and supervisors Issuer Yes For For Discussions of revsion of the company's rules of procedure for the shareholders' meeting Issuer Yes For For Discussions of revsion of the company's articles of incorporation Issuer Yes For For Elections:re-election of Directors and supervisors Issuer Yes For For Other proposals: agreement to release the company's newly elected Directors from the non-competition restriction Issuer Yes For For Embotelladora Andina AKO/B 6/25/12 Approval of the merger of Embotelladoras Coca-cola Polar and Embotelladora Andina Issuer Yes For For Approval of an increase in the number of directors in the company from 7 to 14 Issuer Yes For For Complete renewal of the Board if applicable Issuer Yes For For HUSSMAN STRATEGICDIVIDEND VALUEFUND For shareholder meetings held from July 1, 2011 through June 30, 2012 Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? Eli Lilly & Co LLY 4/16/12 Election of all nominees Issuer Yes For For Ratification of the appointment by the audit committee of the Board of Directors of Ernst&Young as principal indpendent auditor for 2012 Issuer Yes For For Approve, by non-binding vote, compensation paid to the company's named executive officers Issuer Yes Against Against Approve amendments to the articles of incorporation to provide for annual election of all Directors Issuer Yes For For Approve amendments to the articles of incorporation to eliminate all supermajority voting requirements Issuer Yes For For Proposal by shareholders requesting that the company establish a majority vote committee Security holder Yes Against For Proposal by shareholders on transparency in animal research Security holder Yes For Against Coca-Cola Company KO 4/25/12 Vote for all nominees Issuer Yes For For Ratification of the appointment of Ernst& Young as indpendent auditors Issuer Yes For For Advisory vote to approve exxecutive compensation Issuer Yes Against Against Strayer Corp STRA 4/24/12 Election of all nominees Issuer Yes For For To ratify the appointment of PriceWaterhouseCoopers as the independent registered public accounting firm Issuer Yes For For To approve on an advisory basis the compensation of the named executive officers Issuer Yes For For Avery Dennison Corp AVY 4/26/12 Election of all nominees Issuer Yes For For Approval on an advisory basis of the company's executive compensation Issuer Yes Against Against Approval of the company's amended and restated stock option and incentive plan Issuer Yes Against Against Ratification of the appointment of PriceWaterhouseCoopers as the company's independent auditor for the 2012 fiscal year Issuer Yes For For Kellogg Co K 4/20/12 Election of all nominees Issuer Yes For For Advisory resolution to approve executive compensation Issuer Yes For For Ratification fo the appointment of PriceWaterhouseCoopers as Kellogg's independent registered public accounting firm for fiscal year 2012 Issuer Yes For For Shareowner proposal regarding classified board Security holder Yes For Against Shareowner proposal concerning simple majority vote Security holder Yes For Against Astrazeneca AZN 4/26/12 To receive the company's accounts and the reports of the Directors and auditor for the year ended 12/31/11 Issuer Yes For For To confirm dividends Issuer Yes For For To re-appoint KPMG as auditor Issuer Yes For For Vote for all nominees Issuer Yes For For To approve the Directors' remuneration report for the year ended 12/31/11 Issuer Yes Abstain Abstain To authorise limited EU politcal donations Issuer Yes For For To authorise the Directors to allot shares Issuer Yes For For To approve the New SAYE scheme Issuer Yes For For To authorise the Directors to disappply pre-emption rights Issuer Yes Against Against To authorise the company to purchase its own shares Issuer Yes For For To reduce the notice period for general meetings Issuer Yes For For Kimberly-Clark Corp KMB 5/3/12 Election of all nominees Yes For For Ratification of Auditors Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes For For Illinois Tool Works ITW 5/4/12 Election of all nominees Issuer Yes For For Ratification of the appointment of Deloitte&Touche as ITW's independent registered public accounting firm for 2012 Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against 3M Co MMM 88579Y101 5/8/12 Election of all nominees Issuer Yes For For To ratify the appointment of PriceWaterhouseCoopers as the independent registered public accounting firm Issuer Yes For For Advisory approval of executive compensaton Issuer Yes Against Against To approve the 2012 amended and resated general employee stock purchase plan Issuer Yes For For To approve the amended 2008 long term incentive plan Issuer Yes Against Against Stockholder proposal on lobbying Security holder Yes Abstain Abstain Stockholder proposal to prohibit political spending from corporate treasury funds Security holder Yes For Against Stockholder proposal on independent board chairman Security holder Yes Against For Hasbro HAS 5/17/12 Vote for all nominees Issuer Yes For For The adoption on an advisory basis of a resolution approving the compensation of the named excutive officers of Hasbro Issuer Yes Against Against Ratification of the selection of KPMG as Hasbro's independent registered public accounting firm for fiscal 2012 Issuer Yes For For Avon AVP 5/3/12 Election of all nominees Issuer Yes for For Advisory vote to approve executive compensation Issuer Yes For For Ratification of the appointment of independent registered public accounting firm Issuer Yes For For Safeway SWY 5/15/12 Election of all nominees Issuer Yes For For Non-binding advisory approval of the company's executive compensation Issuer Yes Against Against Re-approval of the amended and restated capital performance bonus plan Issuer Yes Against Against Ratification of appointment of Deloitte&Touche as the company's independent registered public accounting firm Issuer Yes For For Stockholder proposal requesting cumulative voting Security holder Yes Against For Stockholder proposal regarding accelrated vesting of equity awards Security holder Yes Abstain Abstain Stockholder proposal regarding succession planning Security holder Yes Abstain Abstain AT&T T 00206R102 4/27/12 Election of all nominees Issuer Yes For For Ratification of appointment of independent auditors Issuer Yes For For Advisory approval of executive compensation Issuer Yes Against Against Amend certificate of incorporation Issuer Yes For For Political contributions report Security holder Yes For Against Limit wireless network management Security holder Yes Abstain Abstain Independent Board Chairman Security holder Yes Against For Pfizer PFE 4/26/12 Vote for all nominees Issuer Yes For For Ratify the selection of KPMG as independent registered public accounting firm for 2012 Issuer Yes For For Advisory approval of executive compensation Issuer Yes Abstain Abstain Shareholder proposal regarding publication of political contributions Security holder Yes For Against Shareholder proposal regarding action by written consent Security holder Yes Against For Shareholder proposal regarding special shareholder meetings Security holder Yes Against For Shareholder proposal regarding advisory vote on director pay Security holder Yes Abstain Abstain Abbott Laboratories ABT 4/27/12 Vote for all nominees Issuer Yes For For Ratification of Deloitte&Touche as auditors Issuer Yes For For Say-on Pay - an advisory vote to approve executive compensation Issuer Yes Against Against Transparency in animal research Security holder Yes For Against Lobbying disclosure Security holder Yes For Against Independent Board Chairman Security holder Yes Against For Tax gross-ups Security holder Yes Abstain Abstain Equity retention and hedging Security holder Yes Abstain Abstain Incentive compensation Security holder Yes Abstain Abstain Ban accelerated vesting of awards upon a change in control Security holder Yes For Against Johnson&Johnson JNJ 4/26/12 Election of Directors Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Approval of the company's 2012 long term incentive plan Issuer Yes Against Against Ratification of the appointment of PriceWaterhouseCoopers as independent registered public accounting firm for 2012 Issuer Yes For For Shareholder proposal on independent Board chairman Security holder Yes Against For Shareholder proposal on binding vote on political contributions Security holder Yes Against For Shareholder proposal on adopting non-animal methods for training Security holder Yes For Against Pepsico PEP 5/2/12 Vote for all nominees Issuer Yes For For Ratify KPMG as independent registered public accountants for the year 2012 Issuer Yes For For Approval by non binding vote of executive compensation Issuer Yes Against Against Re-approval of the performance measures under our 2007 long term incentive plan Issuer Yes Against Against Shareholder proposal lobbying practice report Security holder Yes For Against Shareholder proposal - formation of risk oversight committee Security holder Yes Abstain Abstain Shareholder proposal -chairman of the Board shall be an independent Director Security holder Yes Against For Amgen Inc AMGN 5/23/12 Vote for all nominees Issuer Yes For For To ratify the selection of Ernst&Young as our independent registered public accountants for the year ending 12/31/12 Issuer Yes For For Advisory vote to approve our executive compensation Issuer Yes Against Against To approve an amendment to our restated certificate of incorporation to authorize stockholder action by written consent Issuer Yes Abstain Abstain Stockholder proposal regarding Indpendent chairman of the board Security holder Yes Against For Stockholder proposal regarding transparency in animal research Security holder Yes For Against Request for disclosure of lobbying policies and practices Security holder Yes For Against CEO to serve on a maximum of one other board Security holder Yes Abstain Abstain Chevron Corp CVX 5/30/12 Vote for all nominees Issuer Yes For For Ratification of appointment of independent registered public accounting firm Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Exclusive forum provisions Security holder Yes Against For Indpendent chairman Security holder Yes Against For Lobbying disclosure Security holder Yes For Against Country selection guidelines Security holder Yes Abstain Abstain Hydraulic fracturing Security holder Yes Abstain Abstain Accident risk oversight Security holder Yes For Against Special meetings Security holder Yes Abstain Abstain Indpendent Director with environmental exeprtise Security holder Yes For Against Radioshack Corp RSH 5/17/12 Election of all nominees Issuer Yes For For Ratification of the appointment for PriceWaterhouseCoopers as independent registered public accounting firm of Radioshack Corp to serve for the 2012 fiscal year Issuer Yes For For Non-binding advisory vote to approve executive compensation Issuer Yes For For Conocophillips COP 20825C104 5/9/12 Election of Directors Issuer Yes For For Proposal to ratify appointment of Ernst&Young as independent registered public accounting firm for 2012 Issuer Yes For For Advisory approval of executive compensation Issuer Yes Against Against Company environmental policy Security holder Yes Abstain Abstain Accident risk mitigation Security holder Yes Abstain Abstain Report on grassroots lobbying expenditures Security holder Yes Abstain Abstain Greenhouse gas reduction targets Security holde Yes For Against Gender expression non-discrimination Security holder Yes For Against Flower Foods FLO 6/1/12 Election of all nominees Issuer Yes For For To approve by advisory vote the compensation of the company's named executives as disclosed in this proxy statement Issuer Yes For For To ratify the appointment of PriceWaterhouseCoopers as independent registered public accounting firm for 2012 year Issuer Yes For For Merck & Co. MRK 58933Y105 5/22/12 Vote for all nominees Issuer Yes For For Ratification of the appointment of the company's independent registered public accounting firm for 2012 issuer Yes For For Advisory vote on executive compensation Issuer Yes Against Against Shareholder action by written consent Security holder Yes Against For Special meetings Security holder Yes Abstain Abstain Report on charitable and political contributions Security holder Yes For Against Wal-Mart Stores Inc. WMT 6/1/12 Vote for all nominees Issuer Yes For For Ratification of Ernst & Young as independent accountants Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Political contributions report Security holder Yes For Against Director nomination policy Security holder Yes Abstain Abstain Report regarding incentive compensation programs Security holder Yes For Against Nutrisystem NTRI 67069D108 6/6/12 Vote for all nominees Issuer Yes For For Ratify KPMG as independent registered public accountants for the year 2012 Issuer Yes For For Approve named executive officers compensation Issuer Yes For For Intel Corp INTC 5/17/12 Election of all nominees Issuer Yes For For Ratification of selection of Ernst&Young as our independent registered public accounting firm for current year Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Stockholder proposal to hold an advisory vote on political contributions Security holder Yes For Against Exxon Corp XOM 30231G102 5/30/12 Vote for all nominees Issuer Yes For For Ratification of independent auditors Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Indpendent chairman Security holder Yes Against For Majority vote for Directors Security holder Yes Against For Report on political contributions Security holder Yes For Against Amendment of EEO policy Security holder Yes Abstain Abstain Report on natural gas production Security holder Yes Abstain Abstain Greenhouse gas emissions goals Security holder Yes Abstain Abstain American Eagle Outfitters AEO 02553E106 6/6/12 Election of all nominees Issuer Yes For For Ratify Ernst&Young as public accounting firm Issuer Yes For For Hold an advisory vote on the compensation of our named executive officers Issuer Yes Against Against Staples SPLS 6/4/12 Vote for all nominees Issuer Yes For For Approval of an amendment to the company's restated certificate of incorporation to allow stockholder action by majority written consent Issuer Yes For For Approval onan advisory basis of named executive officer compensation Issuer Yes Against Against Approval of the company's amended and restated long term cash incentive plan Issuer Yes Against Against Approval of the company's amended and restated exectuive officer incentive plan Issuer Yes Against Against Approval for the company's 2012 employee stock purchase plan Issuer Yes For For Ratification of the selection by the audit committee of Ernst & Young as Staples independent registered public accounting firm for the current year Issuer Yes For For Non binding stockholder proposal regarding a requirement for senior execs to hold 75% net after tax shares acquired through compensation plans and prohibition on hedging of held shares Security holder Yes For Against Best Buy BBY 6/21/12 Vote for all nominees Issuer Yes For For To ratify the appointment of Deloitte&Touche as our independent registered public accounting firm for the fiscal year ending 2/2/13 Issuer Yes For For To conduct an advisory vote to approve our named executive officer compensation Issuer Yes Against Against To approve an increase in the available number of shares under the Best Buy Co. 2008 employee stock purchase plan Issuer Yes For For To vote on a shareholder proposal recommending decalssification of our Board of Directors, if properly presented at the meeting Security holder Yes For Against Taiwan Semiconductor TSM 6/12/12 Election of all nominees Issuer Yes For For To accept 2011 business report and financial statements Issuer Yes For For To approve the proposal for distribution of 2011 profits Issuer Yes For For To revise the articles of incorporation Issuer Yes For For To revise the rules for election of Directors Issuer Yes For For
